Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY [***], HAS BEEN OMITTED BECAUSE IT IS BOTH (i) NOT
MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

CONFIDENTIAL – FINAL

 

 

 

COLLABORATION AGREEMENT

BETWEEN

ADAPTIMMUNE LIMITED

AND

AIS OPERATING CO., INC.

 

 

 









CONFIDENTIAL – FINAL

 

TABLE OF CONTENTS

 

 

 

 

Article

 

Page

 

 

 

ARTICLE 1

DEFINITIONS


1

ARTICLE 2

GOVERNANCE


11

ARTICLE 3

RESEARCH PROGRAM


12

ARTICLE 4

REGULATORY


14

ARTICLE 5

DEVELOPMENT; COMMERCIALISATION


15

ARTICLE 6

LICENSES


15

ARTICLE 7

TECHNOLOGY TRANSFER


17

ARTICLE 8

FINANCIAL TERMS


17

ARTICLE 9

PAYMENTS


19

ARTICLE 10

INTELLECTUAL PROPERTY; OWNERSHIP


21

ARTICLE 11

CONFIDENTIALITY


25

ARTICLE 12

PUBLICITY; PUBLICATIONS; USE OF NAME


27

ARTICLE 13

REPRESENTATIONS


28

ARTICLE 14

INDEMNIFICATION


29

ARTICLE 15

TERM AND TERMINATION


30

ARTICLE 16

DISPUTE RESOLUTION


34

ARTICLE 17

ANTIBRIBERY


35

ARTICLE 18

DATA PROTECTION


36

ARTICLE 19

MISCELLANEOUS


36

 

Exhibits

 

Exhibit 1 – Initial Research Programs

Exhibit 2 – Payments

Exhibit 3 – Data Protection

Exhibit 4 – Governance

Exhibit 5 – Press Release

Exhibit 6 – Alpine Patents

 

 







CONFIDENTIAL – FINAL

 

COLLABORATION AGREEMENT

THIS COLLABORATION AGREEMENT (“Agreement”) is made and entered into on 14 May
2019 (“Effective Date”) BETWEEN

(A)        ADAPTIMMUNE LIMITED having its principal place of business at 60
Jubilee Avenue, Milton Park, Abingdon, Oxon, OX14 4RX, United Kingdom
(“Adaptimmune”); and

(B)        AIS OPERATING CO., INC., f/k/a Alpine Immune Sciences, Inc., having
its principal place of business at 201 Elliot Avenue West, Suite 230, Seattle,
WA 98119, United States (“Alpine”).

Alpine and Adaptimmune are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

BACKGROUND:

(A)        Adaptimmune is a biotechnology company that is engaged in research
and development of TCR therapies for pharmaceutical therapy use.

(B)        Alpine is a biotechnology company that has proprietary variant lg
Domain technology which can be used to identify and engineer immune proteins to
assist, activate or otherwise modulate immune cell interactions.

(C)        Alpine and Adaptimmune desire to collaborate in certain Research
Programs (as defined below) to conduct research and preclinical development of
products that combine Adaptimmune’s TCR therapies with Alpine’s SIP/TIP
technology.

(D)        Following the Completion of each Research Program, Adaptimmune will
have the Option to obtain an Exclusive License to further develop and
commercialize Products arising therefrom (all capitalized terms as defined
below).

(E)        Based on the foregoing premises and the mutual covenants and
obligations set forth below, the Parties agree as follows.

THE PARTIES AGREE:

1.          DEFINITIONS

Capitalized terms used in this Agreement, whether used in the singular or
plural, shall have the meanings set forth below or elsewhere herein, unless
otherwise specifically indicated herein.

 

 

Acceptance

is defined in Clause 3.1.3;

Accounting Standard

means, either (a) International Financial Reporting Standards (“IFRS”) or (b) US
generally accepted accounting principles (“GAAP”), in either case, which
standards or principles (as applicable) are currently used at the applicable
time, and as consistently applied, by the applicable Party;

Acquiring Third Party

means a Third Party (including in each case any entity which directly or
indirectly controls, is controlled by, or is under common control with such
Third Party) which, as at the date of the Change of Control, controls or owns
[***]; 

Adaptimmune Background IP

means all Intellectual Property Rights that (a) are Controlled by Adaptimmune or
its Affiliates as of the Effective Date, or (b) created or developed by
Adaptimmune or its Affiliates during the Term other than in the performance of
this Agreement;





1



CONFIDENTIAL – FINAL

 

 

 

Adaptimmune Foreground IP

is defined in Clause 10.1.2(a);

Adaptimmune Indemnitees

is defined in Clause 14.2;

Adaptimmune Licensed IP

means any of the Adaptimmune Background IP or Adaptimmune Foreground IP or Joint
Foreground IP co-owned by Adaptimmune, subject to Clause 6.6, that is necessary
or reasonably useful for the performance of the Research Program;

Adaptimmune Platform Technology

shall mean technology created or developed by Adaptimmune outside of the
performance of this Agreement, whether prior to or after the Effective Date,
including [***];

Adjusted Net Sales

means, with respect to each Product, [***] (a) [***], and (b) [***] of Net Sales
of such Product in such period;

Affiliate

means, with respect to a Party, any Person that, directly or indirectly (through
one or more intermediaries) controls, is controlled by, or is under common
control with a Party.  For purposes of this Clause, “control” means the direct
or indirect ownership of more than fifty percent (50%) of the voting stock or
other voting interests or interest in the profits of the Party;

Agreement

means this Agreement;

Alliance Manager

means the individual appointed by each Party as the principal point of contact
for communication between the Parties under this Agreement and appointed in
accordance with Clause 2.1.3;

Alpine Background IP

means all Intellectual Property Rights that (a) are Controlled by Alpine or its
Affiliates as of the Effective Date, or (b) created or developed by Alpine or
its Affiliates during the Term other than in the performance of this Agreement;

Alpine Foreground IP

is defined in Clause 10.1.2(b);

Alpine Indemnitees

is defined in Clause 14.1;

Alpine Licensed IP

means any of the Alpine Background IP, Alpine Foreground IP or Joint Foreground
IP co-owned by Alpine, subject to Clause 6.6, which either (a) [***]; or (b)
[***];

Alpine Patents

means the Patents set out in Exhibit 6;

Alpine Platform Technology

means the platform technology created or developed by Alpine outside of the
performance of this Agreement, whether prior to or after the Effective Date,
including its [***];

Anticorruption Laws

is defined in Clause 17.1.1;

Applicable Laws

means all applicable international, multinational, national, regional, state,
provincial and local laws, rules, regulations, ordinances, declarations,
requirements, directives, guidance, policies and guidelines which are in force
during the Term and in any jurisdiction in which any Clinical Trial or other
activity under this Agreement is performed or in which any Product is
manufactured, sold or supplied to the extent in each case applicable to any
Party to this Agreement, including, as applicable to activities hereunder, the
regulations and





2



CONFIDENTIAL – FINAL

 

 

regulatory guidance promulgated by the FDA, the Consolidated Guidance E6 on Good
Clinical Practice adopted by the International Conference on Harmonisation of
Technical Requirements for Registration of Pharmaceuticals for Human Use, as
ratified by the FDA and the Clinical Trials Directive (Directive 2001/20/EC of
4th April 2001) and the respective implementing legislation,  the conditions and
requirements imposed by the related ethics committee and any of the foregoing
which relate to ethical business conduct, the import or export of goods,
technical data or other items, and data protection and privacy rules, as any of
the foregoing may be amended from time to time;

Background IP

means, as applicable, the Alpine Background IP and the Adaptimmune Background
IP;

Biosimilar

means any drug or biological product that is subject to review under an
abbreviated approval pathway as a biosimilar, follow-on biologic or generic
biological product, as those terms are commonly understood under the FD&C Act or
the PHS Act and related rules and regulations, or the corresponding or similar
laws, rules and regulations of any other jurisdiction and where such drug or
biological product obtains Regulatory Approval based on, or in part on,
reference to any data or Regulatory Approval applicable to a Product hereunder;

Bona Fide Internal Program

is defined in Clause 3.1.3;

Change of Control

means with respect to a Party, (a) the sale or disposition to a Third Party of
all or substantially all of the business or assets of such Party to which the
subject matter of this Agreement relates, including all of or substantially all
of the Licensed IP under which such Party has granted rights to the other Party
under this Agreement; or (b) (i) the acquisition by a Third Party of more than
fifty percent (50%) of the issued voting shares or stock in such Party, or (ii)
the acquisition, merger or consolidation of such Party with or into a Third
Party.  A Change of Control will not include an acquisition, merger or
consolidation or similar transaction of a Party in which the holders of the
voting shares in such Party immediately prior to such acquisition, merger,
consolidation or transaction, will beneficially own, directly or indirectly, at
least fifty percent (50%) of the voting shares in the Third Party or the
surviving entity in such acquisition, merger, consolidation or transaction, as
the case may be, immediately after such acquisition, merger, consolidation or
transaction;

Clinical Trial

means a Phase I Clinical Trial, Phase II Clinical Trial, Phase III Clinical
Trial, or Phase IV Clinical Trial, as the case may be, and any clinical studies
specifically including pediatric subjects, or any other equivalent trial in
which any Product is administered to a human subject;

CMC

means chemistry, manufacturing and control;

Combination Therapy

Is defined in Clause 6.3.1;

 





3



CONFIDENTIAL – FINAL

 

Commercially Reasonable Efforts

means, on a Party-by-Party basis, that level of effort and resources required to
carry out a particular task or obligation in an active and sustained manner,
consistent with the general practice followed by the Party in the exercise of
its reasonable business discretion relating to other pharmaceutical therapies or
products owned by it, or to which it has exclusive rights, which are of similar
market potential at a similar stage in their development or life, taking into
account issues of patent coverage, safety and efficacy, therapy profile, the
competitiveness of any therapy in development and in the marketplace, supply
chain management considerations, the proprietary position of the product or
therapy, the regulatory structure involved, the profitability of the applicable
therapies (including pricing and reimbursement status achieved), and other
relevant factors, including technical, legal, scientific and/or medical factors;

Competing Product

means a cell therapy comprising [***]

Completion

is defined in Clause 3.5;

Confidential Information

is defined in Clause 11.1;

Control or Controlled by

means the rightful possession by a Party, whether directly or indirectly and
whether by ownership, license (other than pursuant to this Agreement) or
otherwise, as of the Effective Date or during the Term, of the right (excluding
where any required Third-Party consent cannot be obtained) to grant a license,
sublicense or other right to exploit any Intellectual Property Rights as
provided herein, without violating the terms of any agreement with any Third
Party;

Covers or Covered or Covering

means, with respect to a particular Patent or Intellectual Property Right and in
reference to a particular compound, process or Product (whether alone or in
combination with one or more other ingredients) that the use, manufacture, sale,
supply, import, offer for sale of such compound or product or use of such
process would infringe a valid claim of such Patent in the absence of any
license granted under this Agreement, or in the case of a patent application
would infringe the claim of such patent application if such patent application
was a granted patent; 

Development Candidate

means, with respect to a given Research Program, the first Product, if any,
resulting from such Research Program and selected by Adaptimmune, considering
JSC and JPT input, as meeting the applicable criteria [***];  

Disclosing Party

is defined in Clause 11.1;

Dispute

is defined in Clause 16.1;

Effective Date

is defined in the Preamble;

EMA

means the European Medicines Agency and any successor thereto;

Enforcement

is defined in Clause 10.4.3;

EU

means the member states of the European Union and Switzerland, or any successor
entity thereto performing similar functions, and for the purposes of this
Agreement shall also be deemed to include the UK;

EU Major Market

means any one of [***];





4



CONFIDENTIAL – FINAL

 

[***]

[***]

Exclusive License

is defined in Clause 6.3.1;

FDA

means the US Food and Drug Administration, or any successor entity thereto
performing similar functions;

Field

[***] 

First Commercial Sale

means, with respect to a particular Product, the first sale of such Product to a
Third Party following the obtaining of Marketing Approval for such Product in
any country, excluding, however, any shipment or invoicing or other distribution
of such Product for use (a) in a Clinical Trial, (b) on a named-patient basis,
(c) for compassionate use, (d) under Treatment IND, or (e) in any
nonregistrational studies (e.g. an investigator-initiated trial);

Foreground IP

means any Intellectual Property Rights created or developed in the performance
of this Agreement, including under any Research Program;

GMP

means all current Good Manufacturing Practices applicable to biopharmaceuticals
in the US and/or in the EU, as are in effect from time to time during the Term
and in each case as applicable to the activities being carried out under this
Agreement; 

Governmental Official

is defined in Clause 17.1.2;  

GLP

means all applicable current Good Laboratory Practice standards for laboratory
activities for pharmaceuticals, as set forth in the FDA’s Good Laboratory
Practice regulations as defined in 21 C.F.R. Part 58 and/or the Good Laboratory
Practice principles of the Organization for Economic Co-Operation and
Development (“OECD”), and such standards of good laboratory practice as are
required by the EU and other organizations and governmental agencies in
countries in which the relevant activity under this Agreement is being
performed;

GXP

means any of the following as applicable to this Agreement: GLP and GMP;

IND

means an investigational new drug application filed with the FDA pursuant to 21
CFR Part 312 before the commencement of Clinical Trials of a Product, or any
comparable or equivalent filing (including any Clinical Trial Authorization
filed in the EU) with any relevant regulatory authority in any other
jurisdiction required before the commencement of any Clinical Trial in such
jurisdiction;

Indemnitee

is defined in Clause 14.3;

Indemnitor

is defined in Clause 14.3;

Infringement

is defined in Clause 10.4.1;

Initial Program Targets

means [***];

Initial Research Programs

means the two Research Programs described in Exhibit 1;

 





5



CONFIDENTIAL – FINAL

 

 

 

Intellectual Property Rights

means Patents, rights to discoveries, inventions, copyrights and related rights,
trademarks, trade names and domain names, rights in designs, rights in computer
software, database rights, rights in confidential information (including
know-how) and any other intellectual property rights, in each case whether
registered or unregistered and including all applications (or rights to apply)
for, and renewals or extensions of, such rights and all similar or equivalent
rights or forms of protection which subsist or will subsist now or in the future
in any part of the world;

Joint Foreground IP

is defined in Clause 10.1.2(c);

JPT

is defined in Exhibit 4;

JSC

is defined in Exhibit 4;

Licensed IP

means, as applicable, the Alpine Licensed IP and the Adaptimmune Licensed IP;

Loss or Losses

is defined in Clause 14.1;

MAA or Marketing Approval Application

means a BLA, sBLA, NDA, sNDA and any equivalent thereof in the US or any other
country or jurisdiction.  As used herein: “BLA” means a Biologics License
Application and amendments thereto filed pursuant to the requirements of the
FDA, as defined in 21 C.F.R. § 600 et seq., for FDA approval of a Product;
“sBLA” means a supplemental BLA; and “NDA” means a New Drug Application and
amendments thereto filed pursuant to the requirements of the FDA, as defined in
21 C.F.R. § 314 et seq., for FDA approval of a Product and “sNDA” means a
supplemental NDA; 

[***]

[***]

Milestone Events

is defined in Clause 8.3;

Milestones

is defined in Clause 8.3;

Net Sales

means, with respect to a particular Product for any period, the amount which
reflects the gross amount invoiced for such Product sold by Adaptimmune or its
Affiliates or Sublicensees less the following deductions in relation to each
Product, to the extent in each case such deductions are actually made and
accounted for within Adaptimmune’s or its Affiliates’ or Sublicensees’ accounts:

(a)   credits, reserves or allowances granted for damaged, outdated, returned,
rejected, withdrawn or recalled Product;

(b)   trade, quantity and cash discounts allowed;

(c)   discounts, refunds, rebates, chargebacks, retroactive price adjustments,
and any other similar allowances which effectively reduce the net selling price;

(d)   that portion of the sales value associated with, and reasonably
attributable to, drug delivery systems or other associated therapy requirements
(including screening assays, companion diagnostics and other associated assays)
and to the extent invoiced with a Product;





6



CONFIDENTIAL – FINAL

 

 

 

 

 

 

 

 

 

 

(e)   allowance for distribution expenses;

(f)    taxes imposed in connection with the sales and disposition of such
Product and actually paid by Adaptimmune or its Affiliates or Sublicensees;

(g)   duties and any other governmental charges or levies imposed upon the
import or export, or manufacture or sale of a Product, including the annual fee
imposed on the pharmaceutical manufacturers by the US government (but, for
clarity, excluding income or franchise taxes); and

(h)   any other similar and customary deductions which are in accordance with
the Accounting Standards and which are consistently used by Adaptimmune, its
Affiliates or Sublicensees in connection with its public financial reporting
requirements.

The supply of Products for use (a) in a Clinical Trial, (b) on a named-patient
basis, (c) for compassionate use, (d) under Treatment IND, or (e) in any
nonregistrational studies (e.g. an investigator-initiated trial) shall not
constitute a Net Sale.

The supply of Products to Affiliates or Sublicensees will not constitute a Net
Sale, but the subsequent resale of Product to a Third Party that is not a
Sublicensee shall be included within the computation of Net Sales.

[***]

Non-Prosecuting Party

means, with respect to a Patent, the Party other than the Prosecuting Party for
such Patent;

Non-Publishing Party

is defined in Clause 12.3.1;

Option

Is defined in Clause 6.2;

Option Period

is defined in Clause 6.2;

Other Program Target

means any Target, other than the Initial Program Targets, which has been
Accepted in accordance with clause 3.1.3;

Other Research Program

means any Research Program, other than the Initial Research Programs,
established to develop a SIP or TIP for an Other Program Target following the
Acceptance of such Other Program Target in accordance with Clause 3.1.3;

Party or Parties

is defined in the Preamble;

Patent(s)

means any and all patents and patent applications and any patents issuing
therefrom or claiming priority therefrom, worldwide, together with any
extensions (including patent term extensions and supplementary protection
certificates) and renewals thereof, reissues, reexaminations, substitutions,
confirmation patents, registration patents, invention certificates, patents of
addition, renewals, divisionals, continuations, and continuations-in-part of any
of the foregoing;

Patent Expert

is defined in Clause 10.1.2;





7



CONFIDENTIAL – FINAL

 

 

 

Person

means an individual, sole proprietorship, partnership, limited partnership,
limited liability partnership, corporation, limited liability company, business
trust, joint stock company, trust, unincorporated association, joint venture or
other similar entity or organization;

Phase I Clinical Trial

means a human clinical trial, the principal purpose of which is preliminary
determination of safety, pharmacokinetics and pharmacodynamics parameters of a
Product in healthy individuals or patients, as described in 21 C.F.R.
§ 312.21(a), or similar clinical study in a country other than the US;

Phase II Clinical Trial

means a human clinical trial, the principal purpose of which is to explore a
variety of doses, dose response, and duration of effect, and to provide a
preliminary determination of clinical safety and efficacy of a Product for a
particular therapeutic indication or therapeutic indications in a target patient
population, as described in 21 C.F.R. § 312.21(b), or similar clinical study in
a country other than the US; provided, that, to the extent there is any
ambiguity as to whether a given human clinical trial constitutes a Phase II
Clinical Trial or a “Phase I(b)” clinical trial [***];  

Phase III Clinical Trial

means a human clinical trial (including a pivotal or registration trial), the
principal purpose of which is to (a) demonstrate clinically and statistically
the efficacy and safety of a Product for its intended one or more indications,
(b) define contraindications, warnings, precautions and adverse reactions that
are associated with the Collaboration Product in the dosage range to be
prescribed, and (c) to obtain Regulatory Approval of such Product for such
indication(s), as further defined in 21 C.F.R. § 312.21(c) or a similar clinical
study in a country other than the US; provided, that, (i) to the extent there is
any ambiguity as to whether a given human clinical trial constitutes a Phase III
Clinical Trial or a “Phase II(b)” clinical trial, [***] and (ii) [***];

 

Post-Acquisition Internal Program

is defined in Clause 3.1.3;

Product

means, with respect to a specific Research Program and Program Target, an
adoptive cell therapy comprising both “X” plus “Y” (as combined, the “Basic
Product”) and optionally “Z”, where Z may be coformulated, engineered in, or
otherwise sold together as a kit with the Basic Product and for a single price
(any such therapy which includes a Basic Product plus Z, a “Combination
Product”), where:

     “X” means a TCR-engineered human T-cell developed by Adaptimmune or its
Affiliates (a “TCR-T”), which TCR-T may be the TCR-T identified as of the date
of Option exercise under such Research Program and included within the
Development Candidate, or identified after exercise of the Option, in each case,
alone or including one or more other moieties or excipients in such TCR-T;

     “Y” means the specific form of a SIP or a TIP that was developed during
such Research Program for combining with a TCR-T; and

     “Z” means any other active agent or moiety owned or Controlled by
Adaptimmune or its Affiliates or Sublicensees, or to which Adaptimmune, its
Affiliates or Sublicensees has access.

 





8



CONFIDENTIAL – FINAL

 

Program Target

means the Initial Program Targets and any Other Program Target;

Prosecute or Prosecute and Maintain or Prosecution and Maintenance

means, with respect to a Patent, all activities associated with the preparation,
filing, prosecution and maintenance of such Patent , as well as activities
associated with re-examinations, reissues, applications for patent term
adjustments and extensions, supplementary protection certificates and the like
with respect to that Patent, together with the conduct of interferences,
derivation proceedings, pre- and post-grant proceedings, the defense of
oppositions and other similar proceedings with respect to that Patent;

Prosecuting Party

means, with respect to a Patent, the Party responsible for Prosecution such
Patent, under Clause 10.2;

Public Disclosure

is defined in Clause 12.2.2;

Publication

is defined in Clause 12.3.1;

Publishing Party

is defined in Clause 12.3.1;

Receiving Party

is defined in Clause 11.1;

Regulatory Approval

means the technical, medical and scientific licenses, registrations,
authorizations and approvals required for marketing or use of a Product
(including approvals of, BLAs, IND applications, pre- and post-approvals, and
labeling approvals and any supplements and amendments to any of such approvals)
from any national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, necessary
for the development, manufacture, distribution, marketing, promotion, offer for
sale, use, import, export or sale of a Product in a regulatory jurisdiction.  In
the US, Regulatory Approval means approval of any Marketing Approval Application
or equivalent by the FDA.  Regulatory Approval shall include obtaining any
pricing reimbursement or other pricing approval requirement;

Regulatory Authority

means the FDA, EMA, any other regulatory authority or governmental body with
regulation or governance over the performance of any part of the activities
under this Agreement;

Release

is defined in Clause 12.1;

Replaced Product

is defined in Clause 8.3.5;

Replacement Product

is defined in Clause 8.3.5;

Research License

is defined in Clause 6.1;

Research Plan

means, with respect to a given Research Program, the activities required for
completion of such Research Program;

Research Program

means, with respect to each Target, a program for the development of a Product
directed to such Target and covering all development activities up to (but not
including) the filing of the first IND or other regulatory or ethical equivalent
for a Product;

Research Term

means a period of [***] years, the first year starting on the Effective Date;

Requesting Party

is defined in Clause 12.2.2;





9



CONFIDENTIAL – FINAL

 

 

 

Reviewing Party

is defined in Clause 12.2.2;

Royalty

is defined in Clause 8.4.1;

Royalty Report

is defined in Clause 8.4.6;

Royalty Term

is defined in Clause 8.4.4;

Rules

is defined in Clause 16.2.1;

SAE

means a serious adverse effect resulting from any Clinical Trial or
administration of a Product;

SIP

means a secreted immunomodulatory protein;

Sublicensee

means a Third Party or Affiliate who has been granted a sublicense under any
license under this Agreement;

SUSAR

means a suspected unexpected serious adverse reaction resulting from any
Clinical Trial or administration of any product or therapy to a human being;

Target

means a biological target for which a SIP or TIP may be developed under any
Research Program for purposes of modulation of the activity or function of such
target, including the Initial Program Targets;

TCR

means T-cell receptor;

Term

is defined in Clause 15.1;

Third Party

means any entity other than Adaptimmune or Alpine or an Affiliate of either of
them;

Third-Party Claims

is defined in Clause 14.1;

Third-Party Infringement Claim

is defined in Clause 10.5.1;

Third-Party Rights Agreement

is defined in Clause 3.1.3.

Title 11

is defined in Clause 15.3;

TIP

means a transmembrane immunomodulatory protein;

UK

means the United Kingdom;

US

means the United States of America and its territories and possessions;

 





10



CONFIDENTIAL – FINAL

 

Valid Claim

means, with respect to a particular country, (a) (i) an issued claim in an
issued and unexpired Patent in the Alpine Licensed IP or (ii) an issued claim in
an issued and unexpired Patent in the Adaptimmune Licensed IP where such claim
covers the composition of matter of a TCR-T (or any component thereof) that is
incorporated in the applicable Product, in each case ((i) and (ii)) in such
country that has not lapsed or been disclaimed, revoked, held unenforceable,
unpatentable or invalid by a decision of a court or other governmental agency of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, and that has not been admitted to be invalid or unenforceable through
re-examination, re-issue, disclaimer or otherwise, or lost in an interference
proceeding, or (b) a claim of a pending patent application in such country that
has been pending less than seven (7) years from the earliest date on which such
patent application claims priority (direct or indirect, in whole or in part) and
which claim was filed and is being prosecuted in good faith and has not been
cancelled, withdrawn or abandoned or finally rejected by an administrative
agency action from which no appeal can be taken;

Valid Claim Expiration

is defined in Clause 8.4.4;

VAT

means, (a) in the EU, value added tax calculated in accordance with Council
Directive 2006/112/EC and, (b) in a jurisdiction outside the EU, any equivalent
tax;

Year

means any consecutive twelve (12)-month period, the first Year starting on the
Effective Date of this Agreement.

 

2.          GOVERNANCE

2.1        Governance Generally.

2.1.1          JSC and JPT.  The Parties agree to set up (a) a Joint Steering
Committee (“JSC”) to oversee performance of this Agreement and manage the
relationship between the Parties, and (b) a Joint Project Team (“JPT”) to
oversee the performance of each Research Program.  Further ad hoc committees may
be set up as required by the Parties.

2.1.2          The formation, composition, decision making, duration and
characterization of the JSC and JPT are set out further in Exhibit 4.

2.1.3          Alliance Managers.  Within thirty (30) days after the Effective
Date, each Party shall appoint an Alliance Manager to be the principal point of
contact for communications under this Agreement.  The Alliance Managers shall
facilitate the flow of information and collaboration between the Parties and
assist in the resolution of pending issues and potential disputes in a timely
manner, and the Parties to reach consensus and avert escalation of such issues
or potential disputes.  Either Party may replace its Alliance Manager at any
time upon prior written notice (including by email) to the other Party’s
Alliance Manager.  Each Party shall ensure that its Alliance Manager has the
necessary availability, training and experience to diligently and properly
perform the obligations required of an Alliance Manager under this Agreement.





11



CONFIDENTIAL – FINAL

 

3.          RESEARCH PROGRAM

3.1        Research Program.

3.1.1          Adaptimmune and Alpine will perform up to [***] Research
Programs, each directed to a different Program Target.

3.1.2          The first [***] Research Programs and the Research Plans related
thereto are described in Exhibit 1 and will start from the Effective Date of
this Agreement (“Initial Research Programs”).

3.1.3          During the first [***] months following the Effective Date,
Adaptimmune has the right to request a further [***] Research Programs.  Any
request will be made in writing, specifying the Target proposed for such
Research Program, and shall be submitted to the JSC for review.  Within [***]
following any such submission, the JSC shall confer and discuss to determine
whether to accept such proposed Target and request for Research Program, taking
into account factors such as scientific feasibility and regulatory and
intellectual property considerations relating to the development of a Product
directed to such proposed Target, and Alpine’s representatives shall inform the
JSC whether (A) Alpine has entered into an agreement with a Third Party in
relation to the proposed Target that would prevent the grant of rights necessary
for the conduct of such Research Program or would otherwise prevent the
development or commercialization of Products relating to such Target in the
Field (any such agreement, a “Third-Party Rights Agreement”), or (B) a Change of
Control of Alpine [***].  If the JSC unanimously (including Alpine’s members),
decides to accept such request for a new Research Program directed to such
proposed Target (“Acceptance”), such new Research Program shall be deemed an
“Other Research Program” and such proposed Target shall be deemed an “Other
Research Target”.  [***]

3.1.4          Following Acceptance of each Other Research Program in accordance
with Clause 3.1.3 above, the Parties will use Commercially Reasonable Efforts to
agree (and in any case aim to agree within a maximum period of [***] after
Acceptance) on a Research Plan for such Other Research Program, which shall set
forth (a) the Other Research Target under such Research Program, (b) the initial
SIP or TIP that will be combined with a TCR-T to develop a Product under such
Research Program, (c) the various phases of research and preclinical development
activities for such Product as required to enable the filing of an IND by
Adaptimmune, (d) the criteria for the Adaptimmune to determine, with the
consideration of JSC input, whether to advance the research or preclinical
development of such Product from one phase to a subsequent phase pursuant to the
Research Plan, and (e) any other relevant details and requirements similar to
those set out for the Initial Research Programs in Exhibit 1.

3.1.5          The start date for any Other Research Program will be the date of
agreement to the applicable Research Plan by the Parties, unless otherwise
provided in the Research Plan.

3.2        Performance of Research Program

3.2.1          Under each Research Program, each Party shall use Commercially
Reasonable Efforts to perform any part of the Research Program assigned to it,
including making resources available as and when required and supplying any
product, equipment or materials as and when required and specified under the
Research Plan for such program.  Each Party will provide all data and
deliverables as required to be generated by it in accordance with the Research
Program.  The costs and expenses incurred in the conduct of the Research
Programs shall be allocated between the Parties in accordance with Clause 8.1.

3.2.2          The Parties may enter into a supply agreement or quality
agreement to supplement





12



CONFIDENTIAL – FINAL

 

the terms of this Agreement, as necessary, with terms relating to manufacture
and supply, quality and/or any other terms necessary or reasonably useful for
the development of any Product.  The Parties will negotiate any such
supplemental agreement in good faith and on a timely basis to prevent any
unreasonable delay to activities performed under the Research Program.

3.2.3          [***]

3.3        Changes to Research Program.

3.3.1          The Parties, directly or via the JPT, will work together to
propose to the JSC modifications to the Research Plan as required during its
performance and as data from the Research Programs arise.  The JSC will be
responsible for amending the Research Plan as necessary in relation to any
changes; provided that any amendment to a Research Plan that material changes a
Party’s personnel and/or resources necessary for performance of such Research
Program must be mutually agreed by the Parties in writing (i.e. the JSC cannot
make such decisions).

3.3.2          Subject to Clause 3.3.3 below, [***]

3.3.3          [***]

3.4        Subcontractors.  Each Party may subcontract portions of its work
under the Research Program to (i) any Affiliate or (ii) Third Parties; provided
in the case of a Third Party, (a) there are no reasonably based objections from
the other Party regarding the use of said subcontractor, and (b) such
subcontract is in writing and is consistent with the terms and conditions of
this Agreement including the confidentiality provisions of Article 11 and (c)
any rights granted to such subcontractor are restricted to only those rights
necessary for performance by such subcontractor of the portions of work on
behalf of the subcontracting Party.  The subcontracting Party will remain fully
responsible (at its cost) for all acts or omissions of any subcontractor it
appoints (including any acts or omissions which result in a breach of the terms
of this Agreement) and shall ensure that each subcontractor complies with the
terms and conditions of this Agreement.  Each Party shall notify the other Party
in writing at least thirty (30) calendar days in advance of any subcontractor
appointments other than Affiliates.  In addition, each Party may audit any
subcontractor appointed by the other Party prior to such subcontractor being
appointed to perform any part of any Research Program, and on provision of
written notice within fifteen (15) calendar days of such Party becoming aware of
such subcontractor appointment.  Such audit will occur as soon as reasonably
practicable and in any event in accordance with any timelines set out in the
applicable Research Program.  Each Party will provide the other Party with
reasonable assistance to enable the conduct of such audits (including
interacting with such subcontractors to substantiate the need and right to
conduct such audits).  To the extent any audit identifies any noncompliance with
Applicable Laws (including noncompliance with GXP), the appointing Party shall
use reasonable efforts to procure correction of such noncompliance by
subcontractor or shall use an alternative subcontractor where correction of such
noncompliance is not possible or practicable.  Each Party will put in place
written Quality Agreements with any subcontractor performing GXP activities
prior to them supplying materials or services supporting any relevant GXP
activities under any Research Program, to the extent such Quality Agreements are
reasonably required in order to comply with Applicable Laws.  The other Party
may request copies of such Quality Agreement to the extent necessary to satisfy
its internal standard operating procedures or to satisfy obligations to any
Regulatory Authority or under Applicable Laws.

3.5        Completion of any Research Program.  The term for a particular
Research Program shall commence on the start date for such Research Program and
as set forth in Clause 3.1.5, and shall continue, unless earlier terminated in
accordance with Article 15, until the completion or waiver (by the JSC and JPT)
of all the tasks set out in the Research Program and delivery of all data and
deliverables thereunder (“Completion”).  The final report for each Research
Program shall identify the Product resulting therefrom, and include such data
and research records that have been compiled and which may be required to
support an IND filing for such Product as specified in the applicable Research
Plan.  To the extent any final report does not include any data generated under
such Research Program and reasonably required to support the filing of an IND
for such Product, upon Adaptimmune’s reasonable request, Alpine will promptly
provide any such additional data and information.  [***]

 



13



CONFIDENTIAL – FINAL

3.6        Reports and Records.

3.6.1          Progress Reports.  Each Party shall keep the other Party
regularly informed of its activities (if any) under each Research Program and
shall provide to the other Party’s representatives on the JPT regular written
summary updates at each JPT meeting.  If reasonably necessary for a Party to
perform its work under a Research Program, that Party may request that the other
Party provide more detailed information and data regarding the updates it
earlier provided, and the other Party shall promptly provide the requesting
Party with information and data as is reasonably available and reasonably
necessary to conduct a Research Program, and such other information as the
Parties agree.  All such reports, information and data provided by a Party shall
be considered such Party’s Confidential Information.

3.6.2          Research Records.  Each Party shall maintain records of its
performance of each, if any, Research Program (or cause such records to be
maintained) in sufficient detail and in good scientific manner as will properly
reflect all work done and results achieved by or on behalf of such Party in the
performance of such Research Program.  All laboratory notebooks shall be
maintained for no less than five (5) years after creation of the relevant
notebook entry.  All other records shall be maintained by each Party during the
applicable Research Program and for a minimum of three (3) years
thereafter.  All such records of a Party shall be considered such Party’s
Confidential Information.  Records shall not be destroyed by either Party
without prior written notification of such destruction being provided to other
Party, and other Party being given the opportunity to take over the storage and
responsibility for such records.

3.7        Research Efforts.  Each Party shall assign such scientific and
technical personnel and allocate such other resources as are reasonably
necessary for performing the activities as are assigned to it in each Research
Program, and shall perform such activities in accordance with all Applicable
Laws (including GXP, as applicable) in each case to the extent applicable to
performance of the relevant Research Program activities by such Party, the terms
and conditions of this Agreement, and within generally accepted professional
standards.  Each Party shall be solely responsible for the safety and health of
its employees, consultants and visitors, and for compliance with all Applicable
Laws related to health, safety and the environment, including providing its
employees, consultants and visitors with all required information and training
concerning any potential hazards involved in performing such activities and any
precautionary measures to protect its employees from any such hazards at its own
facilities and as regards its or its subcontractors performance of the Research
Program.  Each Party shall use Commercially Reasonable Efforts to train its
personnel assigned to perform activities under this Agreement and ensure that
any personnel so assigned shall be capable of professionally and competently
performing the activities assigned to it in each Research Program.

4.           REGULATORY

4.1        Regulatory Matters.  Upon and following Adaptimmune’s exercise of its
Option with respect to a Research Program, the following shall apply:

4.1.1          As between the Parties, Adaptimmune shall be responsible for
holding and applying for any Regulatory Approvals or MAAs in relation to the
applicable Product and for sponsoring any Clinical Trials (including holding the
IND).  Adaptimmune shall have sole decision making authority in relation to any
sponsorship of any Clinical Trials or progression of any applicable Products
through Clinical Trials and including the decision on whether to apply for any
MAAs.

4.1.2          Adaptimmune shall be primarily responsible, and act as the sole
point of contact, for communications with Regulatory Authorities in connection
with the development, commercialisation, and manufacturing of such applicable
Product.  To the extent





14



CONFIDENTIAL – FINAL

 

Alpine is required to provide any information or response to a Regulatory
Authority, such response will be discussed with Adaptimmune to the extent
practicable and Adaptimmune shall provide only such information as is necessary
to comply with its legal obligations unless otherwise mutually agreed to by the
Parties.  Alpine shall provide to Adaptimmune a copy of any material
correspondence in relation to a Product (or anything which is likely to affect
the safety or regulatory approval of any Product) received from a Regulatory
Authority, and where reasonably possible provide Adaptimmune an opportunity to
comment on such correspondence.

4.1.3          Alpine hereby grants Adaptimmune the right to reference and
utilize all toxicology and safety data developed by Alpine for any and all
Products, as may reasonably be requested by Adaptimmune relating to regulatory
matters (including preparation and filing for any INDs and MAAs and obtaining
and maintaining Regulatory Approvals).

4.1.4          Nothing in this Clause 4.1 shall require any Party to breach its
obligations to any Regulatory Authority under Applicable Law.

4.2        Safety Event Reporting.  Additionally, each Party shall provide to
the other Party prompt written notice of any material safety events pertaining
to any Product of which it becomes aware, including any SUSARs, SAEs or other
material events which might have general applicability to the development of any
Product or the use of the Alpine Technology to develop any Product.  The Parties
will agree to the terms of a pharmacovigilance agreement if reasonably required
to facilitate such safety event reporting.

4.3        Product Recall.  Adaptimmune shall be responsible for investigating
any SUSAR or other complaint in relation to any Product.  Adaptimmune shall be
responsible for carrying out any product recall for any Product, but shall keep
the JSC and JPT, as relevant, informed of the status and process for such recall
including any material correspondence with any Regulatory Authority.  The costs
associated with any recall of any Product shall be borne by Adaptimmune.

5.          DEVELOPMENT; COMMERCIALISATION

5.1        Development Generally.  Upon and following the Completion of a
Research Program and Adaptimmune’s exercise of its Option with respect to a
Development Candidate, Adaptimmune shall (a) have the sole responsibility for
development of such Development Candidate from filing of an IND through clinical
studies into a pharmaceutical Product containing such Development Candidate for
use in the Field, and (b) use Commercially Reasonable Efforts to develop such
Product in the Field.

5.2        Development Updates.  Starting from the Adaptimmune’s exercise of its
Option, Adaptimmune shall keep Alpine informed on a [***] basis of its
development of such Product through to the first regulatory approval.

5.3        Commercialisation Generally.  With respect to each Research Program
as to which it exercises its Option, Adaptimmune shall (a) be primarily
responsible for and have sole decision making authority in relation to the
commercialisation, manufacture and promotion of the applicable Product following
filing of IND, and (b) use Commercially Reasonable Efforts to commercialize and
promote such Product in the Field following regulatory approval thereof.

5.4        Commercialisation Updates.  Starting from the First Commercial Sale
of a Product, Adaptimmune shall keep Alpine informed on a regular basis [***] of
its commercialisation activities of such Product.

6.          LICENSES

6.1        Research License.  With respect to each Initial Research Program,
commencing on the Effective Date, and with respect to each Other Research
Program, commencing on the Parties’ agreement of the Research Plan with respect
thereto, and in each case, continuing in full force





15



CONFIDENTIAL – FINAL

 

and effect until the earlier of expiry of applicable Option Period or exercise
of applicable Option, each Party hereby grants to the other Party a
royalty-free, nontransferable (except to such other Party’s agents performing
the Research Program), nonexclusive license in the Field under such Party’s
Licensed IP solely for the purposes of and to the extent necessary for
performing such Research Program (collectively, the “Research License”).  The
Research License shall be specific to the research and preclinical development
activities and responsibilities of the applicable Party under the Research
Program.

[***].

6.2        Exclusive Option.  Alpine hereby grants to Adaptimmune an exclusive
option to obtain an Exclusive License in accordance with Clause 6.3 below, as of
the Effective Date, with respect to Products arising under each of the Initial
Research Programs and any other Products using the SIP or TIP from the Initial
Research Programs.  Effective as of the date of Acceptance of any Target for any
Other Research Program in accordance with Clause 3.1.3, Alpine hereby grants to
Adaptimmune an exclusive option to obtain an Exclusive License in accordance
with Clause 6.3 below with respect to Products arising under such Other Research
Program and any other Products using the SIP or TIP from such Other Research
Program.  Each such option whether in relation to the Initial Research Programs
or Other Research Programs shall be an “Option”.  Each Option shall expire on
the earlier of [***] (such period from commencement until expiration of the
Option, the “Option Period”).  Subject to earlier termination of this Agreement,
prior to the expiry of any Option Period, Adaptimmune may exercise such Option
in its sole discretion by providing written notice of its intent to exercise to
Alpine’s Alliance Manager (including by electronic mail, provided such is
acknowledged by Alpine’s Alliance Manager).  During the applicable Option
Period, Alpine will not enter into any Third-Party agreement or arrangement that
would conflict with or prevent the grant of any Exclusive License to Adaptimmune
on exercise of such Option by Adaptimmune.  On expiry of the Option Period
without exercise, the Option shall expire and Alpine shall cease to have any
obligation to grant an Exclusive License to Adaptimmune in relation to any
Product arising from the applicable Research Program.

6.3        Exclusive License.

6.3.1          As from the date of receipt of notice of exercise of an Option by
Alpine with respect to a Research Program, Alpine shall and hereby grants to
Adaptimmune (a) a worldwide exclusive license under the Alpine Licensed IP to
make, have made, develop, have developed, use, import and have imported, sell,
have sold and offer for sale any Products arising from such Research Program and
any other Products using the SIP or TIP arising from such Research Program
(solely as permitted under Clauses 6.3.2 and 6.3.3), in each case in the Field
(each, an "Exclusive License"), and (b) a worldwide exclusive license under the
Alpine Licensed IP to make, have made, develop, have developed, use, import and
have imported, sell, have sold and offer for sale any Product described in
subclause (a) as part of a combination therapy (as distinct from a Combination
Product) administered in connection with the administration of another active
agent (a “Combination Therapy”).  For clarity, it is agreed that the exclusive
license under Clause 6.3.1(b) does not include any exclusive license under any
of the Alpine Licensed IP, which is specific to any part of the Combination
Therapy other than the Product.

6.3.2          [***].

6.3.3          [***].

6.4        Competing Products; Target Exclusivity.  [***]

6.5        Sublicenses.  Each Party shall have the right to sublicense the
licenses and rights granted under Clauses 6.1 and 6.3(a) to its Affiliates by
providing fifteen (15) days’ advance written notice to the other Party; (b)
subject to the terms and conditions in Clause 3.4, to any Third-Party
subcontractors by providing fifteen (15) days’ advance written notice to the
other Party, [***] (c) [***].  Any sublicense granted pursuant to this Clause
6.5 must be consistent with the terms and conditions of this Agreement and in
the form of a written agreement, and any sublicensing Party shall provide a copy
of each such sublicense agreement to the other Party within fifteen (15) days
following execution thereof, provided that such sublicensing Party may redact
any terms that are unrelated to this Agreement.

Each Party shall be responsible for all actions and omissions of any of its
Sublicensees, including where such actions and omissions result in a breach of
the terms of this Agreement.



16



CONFIDENTIAL – FINAL

6.6        New Intellectual Property.  Subject to the last sentence of this
Clause 6.6, any intellectual property acquired or in-licensed by a Party
following the Effective Date and during the Term that would be subject to a
license set forth in Clause 6.1 or 6.3, and for which the Party granting such
license under this Agreement (or any of its Affiliates) would be obligated to
pay a Third Party due to the other Party’s use of such intellectual property or
the use of which would be subject to terms and conditions additional to those
set forth in this Agreement, shall only be included in such license if such
other Party agrees in writing to pay such amounts due to such Third Party and/or
comply with such terms and conditions, as applicable.  The Party acquiring or
licensing such intellectual property shall notify the other Party in writing
within thirty (30) days of acquiring or licensing such intellectual property,
which notice shall specify the applicable terms and conditions, including any
payments therefor.  It is understood and agreed that any intellectual property
acquired or licensed by a Party following the Effective Date and during the Term
that (a) would be subject to a license set forth in Clause 6.1 or 6.3, and (b)
is reasonably necessary for Adaptimmune’s use of any Alpine Platform Technology,
shall be included in the license set forth in Clause 6.1 pursuant to the terms
of this Agreement without any further negotiation of the Parties and shall not
be subject to this Clause 6.6.

6.7        No Additional Licenses.  Except as expressly provided in this
Agreement, nothing in this Agreement shall grant either Party any right, title
or interest in and to the know-how, Patents or other Intellectual Property
Rights of the other Party (either expressly or by implication or estoppel).

7.          TECHNOLOGY TRANSFER

7.1        In addition to any technology transfer contemplated by any Research
Program, following completion of any Research Program and Adaptimmune’s exercise
of its Option in relation to such Research Program, Alpine will:

7.1.1          [***]

7.1.2          [***].

To the extent required, the details of what technical assistance and transfer of
technology will be required from Alpine will be agreed upon by the Parties as
part of a technology transfer plan to be initially prepared by Adaptimmune and
approved by the JPT.

8.          FINANCIAL TERMS

8.1        Research and Development Costs.

8.1.1          For each of the Initial Research Programs, Adaptimmune shall pay
to Alpine the amount of [***] once every [***],  [***] per year per Initial
Research Program to fund Alpine’s activities under each Initial Research
Program; provided, that if Adaptimmune materially changes such Initial Research
Program, Adaptimmune shall be responsible for the costs of implementing such
material changes, such costs to be mutually agreed, including those set forth in
Clause 3.3.  The first payments for the Initial Research Programs shall be due
and payable by Adaptimmune as of the Effective Date.  For each Other Research
Program, Adaptimmune shall pay to Alpine the amount of [***] once every [***]
per year per Other Research Program to fund Alpine’s activities under each Other
Research Program; provided, that (a) [***] (b) if Adaptimmune materially changes
such Other Research Program (it being understood and agreed that any change
requested by Adaptimmune pursuant to Clause 3.3.2 shall not be a material change
for purposes of this Clause 8.1.1), Adaptimmune shall be responsible for the
costs of implementing such material changes, such costs to be mutually agreed. 
[***].

8.1.2          The research funding provided under Clause 8.1.1 shall be used by
Alpine towards its costs of carrying out its activities under the associated
Research Program.  Where any Research Program terminates or all Alpine
activities under any Research Program have completed, the research funding
required to be paid by Adaptimmune under this Clause 8.1 will be pro-rated up to
the date of effective termination or completion.



17



CONFIDENTIAL – FINAL

8.1.3          Save as otherwise explicitly provided in this Clause 8.1, each
Party will fund their own development costs and activities arising under this
Agreement.  In particular, each Party will fund the completion of its activities
under any Research Program and Adaptimmune will fund its preclinical testing and
any Clinical Trials it sponsors.

8.2        Upfront Payments.  Adaptimmune will pay to Alpine the amounts set out
in Exhibit 2.  Payments will be made as provided in Exhibit 2.

8.3        Milestones.  Adaptimmune will pay to Alpine the milestone payments
set out in Exhibit 2 (“Milestones”) on achievement on the events set out in
Exhibit 2 (“Milestone Events”).  The following terms shall apply to the payment
of Milestones under this Clause 8.3.

8.3.1          Milestones shall be due only once for each Research Program and
shall apply in relation to the first Product from such Research Program to
achieve the Milestone Event.  Should the same or additional Product achieve the
same Milestone Event more than once (for example for multiple indications), no
additional Milestones shall be payable by Adaptimmune.

8.3.2          Milestones shall be due and payable regardless of whether it is
Adaptimmune or any Affiliate or Sublicensee achieving such Milestone Event or
any other Third Party achieving such Milestone Event on behalf of Adaptimmune or
its Affiliates or Sublicensee.

8.3.3          If, for any reason, a particular Milestone Event specified is
achieved with respect to a given Product without one or more preceding Milestone
Events with respect to such Product having been achieved, then upon the
achievement of such Milestone Event, both the Milestones applicable to such
achieved Milestone Event and the Milestones applicable to all preceding
unachieved Milestone Event(s) shall be due and payable.

8.3.4          In the event that in any Clinical Trials two or more Milestone
Events are merged or combined with any other Milestone Event, for example a
Phase II Clinical Trial is combined with a Phase III Clinical Trial, the
Milestone will be payable once when the earlier of the two combined Milestone
Events shall be deemed to be achieved.

8.3.5          If any Product within a Research Program is replaced for any
reason by a different Product, then Milestones already paid for the achievement
of any Milestone Events by the first Product (the “Replaced Product”) shall not
be due and payable for a second time by the achievement of same Milestone Events
by the second Product (the “Replacement Product”).  For clarity, Milestones
shall be due for the achievement of any Milestone Event by the Replacement
Product for which a Milestone was not previously paid for the Replaced Product.

8.3.6          With respect to each Milestone Event, Adaptimmune shall inform
Alpine within [***] days of the achievement of such Milestone Event.  Alpine
shall issue an invoice for payment of the applicable Milestone and Adaptimmune
shall pay such invoice within [***] days of receipt of the relevant invoice.

8.4        Royalties.





18



CONFIDENTIAL – FINAL

 

8.4.1          On a Product-by-Product basis, at the end of each calendar
quarter during the Royalty Term, pursuant to the terms and conditions set forth
in Clause 8.4.6 and subject to Clause 8.4.2, Adaptimmune shall pay to Alpine a
running royalty equal to [***] of worldwide Adjusted Net Sales for such Product
in such calendar quarter (“Royalty”).

8.4.2          Royalties shall be payable on Net Sales of each Product in each
country during the Royalty Term.

8.4.3          Payment Offsets.  The following payment offsets will apply in
relation to the payment of any Royalty with respect to a particular Product:

(a)    In any calendar quarter that such Product is not Covered by a Valid Claim
of a Patent within the Licensed IP in a country where such Licensed Product is
sold, the applicable Royalty set forth in Clause 8.4.1 with respect to such
Product in such country shall be reduced by [***].

(b)    [***].

(c)    Following the first commercial sale of a Biosimilar to such Product by a
Third Party (other than any of Adaptimmune’s Sublicensees) in a country after
Valid Claim expiration but during the Royalty Term, the applicable Royalty set
forth in Clause 8.4.1 due and payable by Adaptimmune shall be reduced [***] in
such country.

(d)    Notwithstanding the foregoing, during any calendar quarter in the Royalty
Term for a Product in a country, the Royalty offset provisions in this Clause
8.4.3, individually or in combination, shall not reduce by more than [***], the
Royalties that would otherwise have been due to Alpine under Clause 8.4.1 with
respect to the Adjusted Net Sales of such Product in such country during such
calendar quarter.

8.4.4          Royalty Term.  The Royalty obligations set forth in Clause 8.4.1
above will, on a country-by-country and Product-by-Product basis, commence upon
the First Commercial Sale of such Product in such country and expire upon the
earlier [***].

8.4.5          Term of the Exclusive License.  The term of the Exclusive License
shall extend, on a country-by-country and Product-by-Product basis, until the
later of [***].

8.4.6          Royalty Reports.  Following First Commercial Sale of a Product,
Adaptimmune shall provide a report to Alpine within [***] days after the end of
each calendar quarter (“Royalty Report”).  [***].  On receipt of such Royalty
Report, Alpine will provide an invoice for the Royalty and Adaptimmune shall pay
such Royalty within forty five (45) days of receipt of such invoice.

9.          PAYMENTS

9.1        Mode of Payment.

9.1.1          All payments hereunder shall be made by wire transfer in
immediately available funds to the account listed below (or such other account
as the receiving Party shall designate before such payment is due):





19



CONFIDENTIAL – FINAL

 

If to Alpine:

 

[***]

[***]

[***]

[***]

[***]

[***]

 

9.1.2          Adaptimmune will be responsible for any bank costs or charges
associated with any transfer of sums or reimbursement of costs including any
currency conversion costs or transfer costs.

9.2        Currency of Payments.  All payments under this Agreement shall be
made in US dollars, unless otherwise expressly provided in this Agreement.  Net
Sales shall be reported in US dollars irrespective of the currency in which such
sales were invoiced.  Adaptimmune will make the conversion to US dollars using
the conversion rates it typically uses for its accounts and in accordance with
its application of the Accounting Standards.

9.3        Taxes.  Each Party shall comply with Applicable Laws regarding filing
and reporting for tax purposes.  Neither Party shall treat their relationship
under this Agreement as a pass through entity for tax purposes.  If any payments
made by Adaptimmune under this Agreement are subject to withholding taxes under
Applicable Laws of any state, federal, provincial or foreign government,
Adaptimmune shall be authorised to withhold such taxes as are required under
such Applicable Laws, pay such taxes to the appropriate government authority,
and remit the balance due to Alpine net of such taxes.  Adaptimmune shall secure
and deliver to Alpine an official receipt for taxes paid.  The Parties will
fully cooperate with each other to enable each Party to more accurately
determine its own tax liability and to minimize such liability to the extent
legally permissible and administratively reasonable.  Each Party shall provide
and make available to the other Party any exemption certificates, resale
certificates, information regarding out of state or out of country sales or use
of equipment, materials or services, and any other information reasonably
requested by the other Party to support the provisions of this Clause 9.3,
including the appropriate organization of invoice formats and supporting
documents to allow maximization of reclamation of VAT and other transaction
taxes.

9.4        Late Payment.  In relation to any undisputed amount required to be
paid by Adaptimmune hereunder which is not paid by the payment date due, Alpine
may charge interest at a monthly rate equal to [***]; provided, however, that in
no event will such rate exceed the maximum legal interest rate then in
effect.  Such interest shall be computed on the basis of a month of thirty (30)
days for the actual number of days such payment is overdue.

9.5        Records.  Adaptimmune shall keep and maintain records of its sales of
Products in sufficient detail to enable Alpine to verify the accuracy of
Royalties due from Adaptimmune and pursuant to an inspection under Clause
9.6.  Adaptimmune shall keep such records for a period of five (5) years from
the end of the calendar year in which the relevant Product sales were made.

9.6        Inspections.  Alpine shall be entitled to appoint an independent
Third Party qualified accountant or a person possessing similar professional
status and associated with an independent accounting firm acceptable to
Adaptimmune to verify the level of Net Sales accounted for and Manufacturing
Costs incurred by Adaptimmune and the payment of Royalty in accordance with this
Agreement.  Adaptimmune shall make its records available as set forth in this
Clause.  The accounting firm shall enter into appropriate obligations with
Adaptimmune to treat all information it receives during its inspection under
obligations of nondisclosure and nonuse no less restrictive than those set forth
in Article 11.  Such audit right shall apply no more than once in any calendar
year and shall only relate to the previous three (3) calendar years’ records (to
the extent not previously audited by Alpine).  The independent Third Party shall
only be entitled to report to Alpine as to whether or not the Net Sales and
Manufacturing Costs of any Product are materially accurate.  Where any
inspection identifies any shortfall in the Royalty required to Alpine,
Adaptimmune shall make up such shortfall within thirty (30) days of receiving
notice of such shortfall.  Where any inspection identifies an overpayment in the
Royalties required to Alpine, Adaptimmune shall be entitled to deduct the amount
of such overpayment





20



CONFIDENTIAL – FINAL

 

from the next payment or payments made to Alpine.  Alpine shall pay the cost of
any inspection unless such inspection identifies a shortfall in Royalty in the
preceding calendar year in excess of five percent (5%), in which case
Adaptimmune shall pay the reasonable costs of the Third Party carrying out such
inspection.

10.         INTELLECTUAL PROPERTY; OWNERSHIP

10.1      Disclosure; Ownership; Inventorship; Assignment and Cooperation.

10.1.1        Disclosure.  During the Term, each Party shall promptly disclose
to the other Party in writing any Foreground IP (whether or not patentable)
conceived or reduced to practice by or for the disclosing Party in the course of
performance of this Agreement.  Such disclosure may be made directly by each
Party or via designated patent representatives for each Party.

10.1.2        Ownership.  As between the Parties:

(a)    Adaptimmune shall solely own any Foreground IP which solely relates to
the Adaptimmune Platform Technology, including any Foreground IP which solely
claims or Covers any improvement to the Adaptimmune Platform Technology
(“Adaptimmune Foreground IP”).  Alpine hereby assigns and agrees to assign to
Adaptimmune any rights it has in the Adaptimmune Foreground IP;

(b)   Alpine shall solely own any Foreground IP which solely relates to the
Alpine Platform Technology including any Foreground IP which solely claims or
Covers any improvement to the Alpine Platform Technology (“Alpine Foreground
IP”).  Adaptimmune hereby assigns and agrees to assign to Alpine any rights it
has in the Alpine Foreground IP; and

(c)   The Parties shall jointly own any Foreground IP other than that set out in
Clauses 10.1.2(a) and 10.1.2(b) (“Joint Foreground IP”).  Without limiting the
foregoing, each Party retains an undivided one-half interest in and to the Joint
Foreground IP (including Patents therein).  Each Party hereby assigns and agrees
to assign its rights in any Joint Foreground IP to the other Party to the extent
necessary to ensure such joint ownership.  [***]

In the event of any dispute as to whether any Foreground IP solely relates to
either the Adaptimmune Platform Technology or Alpine Platform Technology under
Clauses 10.1.2(a) or 10.1.2(b) and where such dispute is not resolved by
reference to senior executives in accordance with Clause 16.1, an independent
patent expert (“Patent Expert”) shall be appointed by the Parties to resolve
such dispute.  The decision of the Patent Expert shall be binding on the Parties
in the absence of manifest error or fraud.  The Patent Expert shall be mutually
agreed between the Parties in writing within thirty (30) days of expiry of the
thirty (30)-day resolution period in Clause 16.1.  Where the Parties cannot
agree such Patent Expert, the Patent Expert shall be appointed by the American
Arbitration Association under its Supplementary Rules for the Resolution of
Patent Disputes.  Any Patent Expert shall be a patent attorney and have at least
twenty (20) years’ experience in relation to pharmaceutical or biotechnology
patent matters.  The fees of the Patent Expert shall be shared equally between
the Parties and the Parties shall use reasonable efforts to ensure resolution
occurs as quickly as possible after referral to such Patent Expert.  The Parties
shall reasonably cooperate with the Patent Expert, including providing such
information as may reasonably be required by the Patent Expert to reach a
decision.

Nothing in this clause shall affect or impact any ownership of either Party in
relation to such Party’s Background IP.

10.1.3        Assignment; Cooperation.  Each Party shall execute such further
documentation as may be necessary or appropriate, and provide reasonable
assistance and





21



CONFIDENTIAL – FINAL

 

cooperation, to implement the provisions of this Article 10.  Each Party shall,
to the extent legally practicable and possible under relevant national or local
laws, cause all of its employees, Affiliates and any Third Parties working
pursuant to this Agreement on its behalf, to assign (or otherwise convey rights)
to such Party any Patents and Know-How or other Foreground IP discovered,
conceived or reduced to practice by such employee, Affiliate or Third Party, and
to cooperate with such Party in connection with obtaining patent protection
therefor.

10.2      Patent Prosecution.

10.2.1        Adaptimmune Controlled Prosecution and Maintenance.

(a)    Adaptimmune shall, at its sole discretion and expense, have the sole
right (but not the obligation) to Prosecute and Maintain Patents within the
Adaptimmune Background IP.

(b)    Adaptimmune shall, at its sole discretion and expense, have the first
right (but not the obligation) to Prosecute and Maintain Patents within the
Joint Foreground IP, to the extent such Patents include [***].  Without limiting
the foregoing, if (i) Adaptimmune elects not to Prosecute and Maintain any
Patents under this Clause 10.2.1(b), and (ii) such Patent(s) relates solely
[***], then Adaptimmune shall provide written notice to Alpine of its election
at least [***] prior to any upcoming deadline in any patent office with respect
to such Patent.  In such event, Alpine shall have the right, but not the
obligation, to assume the responsibility for the prosecution and maintenance of
such Patent at its sole expense, in which event Adaptimmune shall cause the
files for such Patent to be transferred to such counsel as Alpine may designate
and shall take such actions as Alpine may reasonably request to preserve
Alpine’s ability to effectively prosecute and maintain such Patent.

(c)    Adaptimmune shall, at its sole discretion and expense, have the sole
right (but not the obligation) to Prosecute and Maintain Patents within the
Adaptimmune Foreground IP.

10.2.2        Alpine Controlled Prosecution and Maintenance.

(a)    Alpine shall, at its sole discretion and expense, have the sole right
(but not the obligation) to Prosecute and Maintain Patents within the Alpine
Background IP.

(b)    Alpine shall, at its sole discretion and expense, have the sole right
(but not the obligation) to Prosecute and Maintain Patents within the Alpine
Foreground IP, excluding any Patents falling within Clause 10.2.1(b) above. 
[***]

10.2.3        Jointly Controlled Prosecution and Maintenance.  In relation to
any Joint Foreground IP not Prosecuted and Maintained by Adaptimmune under
Clauses 10.2.1(b), the Parties shall mutually agree upon which Party shall have
the right to Prosecute and Maintain such Patents.

10.3      Comments from Non-Prosecuting Party.  The Prosecuting Party will
provide the Non-Prosecuting Party with copies of any filed patent application,
filings and other material correspondence with applicable governmental
authorities relating to any Joint Foreground IP, and will keep the
Non-Prosecuting Party reasonably informed of the status of such Prosecution and
Maintenance, including providing Non-Prosecuting Party with copies of all
communications received from or filed in patent offices within a reasonable
period of time after receipt by Prosecuting Party.  Prosecuting Party shall also
consult with Non-Prosecuting Party regarding such activities and shall
reasonably consider Non-Prosecuting Party’s input with respect thereto.  The
Prosecuting Party shall be responsible for the fees of Prosecution and
Maintenance of the Joint Foreground IP for which it is responsible.

10.4      Enforcement Rights for Infringement by Third Parties.





22



CONFIDENTIAL – FINAL

 

10.4.1        Notice.  Each Party shall promptly notify, in writing, the other
Party upon learning of any (a) actual or suspected infringement, or (b) any
claim of invalidity, unenforceability, or noninfringement, of the Patents within
any Background IP or Foreground IP to the extent such actual or suspected
infringement is with respect to a product which is competitive with any Product
(each an “Infringement”).

10.4.2        Enforcement Actions.

(a)   The Parties shall consult in good faith as to potential strategies to
terminate suspected or potential Infringement.  In the absence of any agreement
otherwise, the Prosecuting Party in relation to the relevant Patent or Party
owning or Controlling the relevant intellectual property right in the case of
Foreground IP or Background IP shall have the first right, but not the
obligation, to seek to abate any actual or suspected Infringement by a Third
Party, or to file suit against any Third Party for Infringement.  If the
Prosecuting Party or owning or Controlling Party does not, within one hundred
twenty (120) days of receipt of a notice under Clause 10.4.1, take steps to
abate the Infringement, or to file suit to enforce against such Infringement,
then other Party shall have the right, but not the obligation, to take action to
enforce against such Infringement; provided that if Prosecuting Party is
diligently pursuing ongoing settlement discussions at the end of such one
hundred and twenty (120) day period then Non-Prosecuting Party shall not be
permitted to exercise such right unless such settlement discussions cease
without reaching settlement or Prosecuting Party ceases to pursue such
discussions diligently.

(b)   The Non-Prosecuting Party shall reasonably cooperate with the Party
controlling any such action to abate or enforce pursuant to this Clause 10.4.2
(as may be reasonably requested by the controlling Party and at the controlling
Party’s expense), including, if necessary, by being joined as a party; provided
that the noncontrolling Party shall be reimbursed by the controlling Party as to
any costs or expenses incurred, and shall have the right to be represented by
its own counsel at its own expense.  The Party controlling any such action shall
keep the other Non-Prosecuting Party updated with respect to any such action,
including providing copies of all documents received or filed in connection with
any such action.

10.4.3        Settlement.  The Party controlling any such enforcement action
described in Clause 10.4.2 (an “Enforcement”), at its sole discretion, may take
reasonable actions to terminate any alleged infringement without litigation;
provided, that if any such arrangement would adversely affect the noncontrolling
Party’s rights under this Agreement or impose any obligation or requirement on
the noncontrolling Party, then that arrangement is subject to the noncontrolling
Party’s prior written consent, which consent shall not to be unreasonably
withheld, conditioned or delayed.

10.4.4        Costs and expenses.  The Party controlling any Enforcement shall
bear all of its costs and expenses, including litigation expenses, related to
such Enforcement actions.

10.4.5        Damages.  Unless otherwise mutually agreed by the Parties in
writing, and subject to the respective indemnity obligations of the Parties set
forth in Article 14, all damages, amounts received in settlement (including
royalty, milestone or other payments), judgment or other monetary awards
recovered in Enforcement with respect to activities of the Third Party that
occurred prior to the effective date of such award shall be shared as follows:

(a)    first, to reimburse the controlling Party for costs and expenses incurred
under Clause 10.4.4; and

(b)    then, any remainder amount shall be apportioned [***] to the controlling
Party and [***] to the noncontrolling Party.





23



CONFIDENTIAL – FINAL

 

10.5      Third-Party Infringement Claims.

10.5.1        Notice.  In the event that a Third Party shall make any claim,
give notice, or bring any suit or other inter parties proceeding against Alpine
or Adaptimmune, or any of their respective Affiliates, subcontractors or
customers, for infringement or misappropriation of any Intellectual Property
Rights with respect to the research, development, making, using, selling,
offering for sale, import or export of any Product or with respect to any
Program Target (“Third-Party Infringement Claim”), in each case, the Party
receiving notice of a Third-Party Infringement Claim shall promptly notify the
other Party in writing and provide all evidence in its possession pertaining to
the claim or suit that it is entitled to disclose.

10.5.2        Defense.  The Parties shall consult as to potential strategies to
defend against any Third Party Infringement Claim, consistent with the overall
goals of this Agreement, including by being joined as a party.  The Parties
shall cooperate with each other in all reasonable respects in the defense of any
Third Party Infringement Claim or raising of any counterclaim related
thereto.  Subject to the respective indemnity obligations of the Parties set
forth in Article 14, (a) Adaptimmune shall be primarily responsible for
defending such Third-Party Infringement Claim (including selection of counsel,
venue, and directing all aspects, stages, motions, and proceedings of
litigation) to the extent such Third-Party Infringement Claim relates to [***]
or any Adaptimmune Platform Technology; and (b) subject to Clause 10.5.2(a),
Alpine shall be primarily responsible for defending such Third-Party
Infringement Claim (including selection of counsel, venue, and directing all
aspects, stages, motions, and proceedings of litigation) to the extent such
Third-Party Infringement Claim relates to the Alpine Platform Technology.  If
the Party with primary responsibility does not, within one hundred twenty (120)
days of receipt of a notice under Clause 10.5.1, take steps to defend the
Third-Party Infringement Claim, then to the extent that such Third-Party
Infringement Claim is brought against the other Party, the other Party shall
have the right, but not the obligation, to take action to enforce or defend
against such Third-Party Infringement Claim; provided that if the Party with
primary responsibility is diligently pursuing ongoing settlement discussions at
the end of such one hundred and twenty (120)-day period, then other Party shall
not be permitted to exercise such right unless such settlement discussions cease
without reaching settlement or such responsible Party ceases to pursue such
settlement discussions diligently.  At the controlling Party’s request and
expense, the noncontrolling Party shall cooperate with the controlling Party in
connection with any such defense and counterclaim, provided that the
noncontrolling Party shall be reimbursed by the controlling Party as to any
reasonable and documented costs or expenses, and shall have the right to be
represented by its own counsel at its own expense.  Any counterclaim or other
similar action by a Party, to the extent such action involves any enforcement of
rights under the Background IP or Foreground IP, will be treated as an
Enforcement subject to Clause 10.4.  Nothing in this Clause shall prevent any
Party from complying with the terms of any court order relating to or arising
out of any Third-Party Infringement Claim.

10.5.3        Settlement.  If any such defense under Clause 10.5.2 would
adversely affect the other Party’s rights under this Agreement or impose a
financial obligation upon the other Party or grant rights in respect, or affect
the validity or enforceability, of the other Party’s Intellectual Property
Rights or any Foreground IP, then any settlement, consent judgment or other
voluntary final disposition of such Third-Party Infringement Claim shall not be
entered into without the consent of the other Party (such consent not to be
unreasonably withheld, conditioned or delayed).

10.5.4        Costs and Expenses.  The Party controlling the defense of any
Third-Party Infringement Claim shall bear all costs and expenses, including
litigation expenses, to defend against any Third-Party Infringement Claim.





24



CONFIDENTIAL – FINAL

 

11.        CONFIDENTIALITY

11.1      Confidential Information, definition.  In this Agreement,
“Confidential Information” means any nonpublic, proprietary information (of
whatever kind and in whatever form or medium, including copies thereof),
tangible materials or other deliverables (a) disclosed by or on behalf of a
Party in connection with this Agreement, whether prior to or during the Term and
whether disclosed orally, electronically, by observation or in writing, or (b)
created by, or on behalf of, either Party and provided to the other Party, or
created jointly by the Parties, in the course of this Agreement.  The Party or
Parties creating or disclosing information in accordance with (a) and (b) shall
be the owner of such Confidential Information, provided that, to the extent a
Party is allocated ownership of Intellectual Property Rights under Article 10
that embodies or contains any Confidential Information, such Confidential
Information shall be deemed to be owned by such Party, regardless of which Party
initially disclosed or created such Confidential Information.  The owner of any
Confidential Information shall be deemed to be the “Disclosing Party” of such
Confidential Information, and the other Party shall be deemed to be the
“Receiving Party” of such Confidential Information.

11.2      Nonuse and Nondisclosure of Confidential Information.  During the
Term, and for [***] after the date of expiration or termination of this
Agreement, a Receiving Party shall (i) except to the extent permitted by this
Agreement or otherwise agreed to by the Disclosing Party in writing, keep
confidential and not disclose to any Third Party any Confidential Information of
the Disclosing Party; (ii) except in connection with activities contemplated by,
the exercise of rights permitted by or in order to further the purposes of, this
Agreement or otherwise agreed to by the Disclosing Party in writing, not use for
any purpose any Confidential Information of the Disclosing Party; and (iii) take
all reasonable precautions to protect the Confidential Information of the
Disclosing Party, including all precautions the Receiving Party employs with
respect to its own confidential information of a similar nature, but in any case
no less than a reasonable standard of care.

11.3      Exclusions Regarding Confidential Information.  Notwithstanding
anything set forth in this Article 11 to the contrary, the obligations of Clause
11.2 above shall not apply to the extent that a Receiving Party can demonstrate
that the Confidential Information of the Disclosing Party:

(a)    was already known to the Receiving Party, other than under an obligation
of confidentiality, at the time of receipt by the Receiving Party;

(b)    was generally available to the public or otherwise part of the public
domain at the time of its receipt by the Receiving Party;

(c)    became generally available to the public or otherwise part of the public
domain after its receipt by the Receiving Party other than through any act or
omission of the Receiving Party or those to whom the Receiving Party discloses
in breach of this Agreement;

(d)    was received by the Receiving Party without an obligation of
confidentiality from a Third Party having the right to disclose such information
without restriction;

(e)    was independently developed by or for the Receiving Party without use of
or reference to the Confidential Information of the Disclosing Party; or

(f)     was released from the restrictions set forth in this Agreement and
imposed on the Receiving Party by express prior written consent of the
Disclosing Party.

11.4      Authorised Disclosures of Confidential Information.  Notwithstanding
the foregoing, a Receiving Party may use and disclose the Confidential
Information of the Disclosing Party as follows:

(a)    if required by law, rule or governmental regulation or by judicial order,
including as may be required in connection with any filings made with, or by the
disclosure policies of, a major stock exchange; provided that the Receiving





25



CONFIDENTIAL – FINAL

 

Party seeking to disclose the Confidential Information of the Disclosing Party
(i) uses all reasonable efforts to inform the Disclosing Party of such
requirement in writing prior to making any such disclosures and cooperates with
the Disclosing Party’s efforts to avoid or limit disclosure, or to seek a
protective order, confidential treatment or other appropriate remedy (including
redaction), (ii) whenever possible, requests confidential treatment of such
information that is disclosed, and (iii) limits the disclosure of such
Confidential Information to the extent so required and to otherwise continue to
comply with the obligations of confidentiality and nonuse set forth in Clause
11.2;

(b)    to the extent such use and disclosure is reasonably required in the
Prosecution and Maintenance of a Patent within the Foreground IP in accordance
with this Agreement; provided that such proposed disclosure is provided to the
other Party in writing in advance and the other Party approves such disclosure;

(c)    as reasonably necessary to obtain or maintain any Regulatory Approval,
including to conduct preclinical studies and Clinical Trials and for pricing
approvals, for any Products, provided, that, the disclosing Party shall take all
reasonable steps to limit disclosure of the Confidential Information outside
such Regulatory Agency and to otherwise continue to comply with the obligations
of confidentiality and nonuse set forth in Clause 11.2;

(d)    to take any lawful action that is reasonably necessary to protect its
interest under, or to enforce compliance with the terms and conditions of, this
Agreement;

(e)    to the extent necessary, to any of its Affiliates, vendors, consultants,
agents, attorneys, contractors and clinicians, provided that any such Affiliate
or Third Party is under written agreements of confidentiality and nonuse at
least as restrictive as those set forth in this Article 11; or

(f)     to any of its actual or potential Sublicensees or [***] involved in such
activities, for the limited purpose of evaluating such transaction,
collaboration or license and under appropriate conditions of confidentiality..

11.5      Terms of this Agreement.  The Parties agree that this Agreement and
the terms hereof will be considered Confidential Information of both Parties. 
Each Party agrees not to, and to cause its Affiliates not to, disclose to any
Third Party any terms of this Agreement [***].

11.6      No License.  As between the Parties, any Confidential Information
disclosed hereunder shall remain the property of the Disclosing Party and as
further provided in Clause 11.1.  Disclosure of Confidential Information to the
Receiving Party shall not constitute any grant, option or license to the
Receiving Party, beyond those licenses expressly granted under Article 6, under
any patent, trade secret or other rights now or hereinafter held by the
Disclosing Party.

11.7      Change of Control.

11.7.1        In the event of a Change of Control of Alpine by an Acquiring
Third Party, Alpine will adopt reasonable procedures to (i) prevent use of
Adaptimmune’s Confidential Information [***] by such Acquiring Third Party
[***]; (ii) otherwise ensure compliance with the confidentiality obligations set
out in this Article 11;  and (iii) keep the Adaptimmune’s Confidential
Information [***].  Any disclosure of Adaptimmune Confidential Information to
Acquiring Third Party [***].  Alpine will provide written notice to Adaptimmune
of any Change of Control within [***] days after the Change of Control is
consummated.

11.7.2        In the event of a Change of Control of Adaptimmune by an Acquiring
Third Party prior to Adaptimmune’s exercise of its Option for a given Research
Program, Adaptimmune will (a) [***]; and (b) provide written notice to Alpine of
such Change of Control within [***] days after the Change of Control is
consummated.  Any disclosure of Alpine’s Confidential Information with respect
to such Research





26



CONFIDENTIAL – FINAL

 

Program to an Acquiring Third Party will be subject to prior written agreement
by Alpine and may require the Acquiring Third Party to agree to terms of
nondisclosure and nonuse that are at least as restrictive as those set out in
this Article 11 with Alpine.

11.7.3        In the event of a Change of Control of Adaptimmune by an Acquiring
Third Party following Adaptimmune’s exercise of its Option for a given Research
Program, Adaptimmune will [***].

12.        PUBLICITY; PUBLICATIONS; USE OF NAME

12.1      Publicity.  The Parties shall agree and issue a joint press release,
as set out in Exhibit 5, concerning the execution of this Agreement on a
mutually agreed date.  The text of any other press releases, public
announcements or PowerPoint presentations concerning this Agreement, the subject
matter hereof, or the research, development or commercial results of Products
hereunder (a “Release”) shall be addressed pursuant to Clauses 12.2–12.4,
inclusive, as applicable.

12.2      Releases required by Law or Regulation; Investor Presentations; Other
Releases.

12.2.1        Each Party may issue any Release it is required to issue by
Applicable Law (including requirements of any law or rule imposed by the US
Securities and Exchange Commission or any securities exchange).  For
clarification, where any Party reasonably believes, after consultation with
outside legal counsel or General Counsel, that any Release is required in order
for it to comply with any securities exchange requirement, including a required
release of any material information or an obligation to correct any market
misstatement, such Party shall be entitled to issue such Release in accordance
with such reasonable belief, without providing the other Party with any prior
notification of such Release.

12.2.2        Each Disclosing Party acknowledges that the Receiving Party
hereunder may, from time to time desire, but not be legally required, to
publicly disclose through a (i) press release; or (ii) media appearance, public
announcement or presentation, such as presentations to analysts or shareholders
(collectively, “Public Disclosures”) the terms of this Agreement, or significant
development or commercialization activity regarding any Products, to keep its
investors reasonably informed of the achievement of milestones, significant
events in the development and regulatory process of Products, and
commercialization activities and the like, and that such Public Disclosures may
pertain to Confidential Information of the Disclosing Party that is not
otherwise permitted to be disclosed under Article 11 or this Article 12.  With
respect to any such Public Disclosures, except for the initial press release
described in Clause 12.1, the Receiving Party (the “Requesting Party”) shall
provide the Disclosing Party (the “Reviewing Party”) with a draft of the Content
(as defined in the next sentence) of the draft press release, presentation, and
the like at least ten (10) business days in advance of the issuance of the press
release, or scheduled date of the investor presentation.  The word “Content” in
this Clause means any information relating to the activities contemplated by
this Agreement, and does not include any other business information of the
Requesting Party or information pertaining to the “safe harbor” provisions of
the Private Securities Litigation Reform Act of 1995 relating to
“forward-looking statements.”  The Reviewing Party may notify the Requesting
Party of any reasonable objections or suggestions that such Party may have
regarding the Content in the Public Disclosure provided for review under this
Clause, and the Requesting Party shall reasonably consider any such objections
or suggestions that are provided within ten (10) business days.  The principles
to be observed with respect to Public Disclosures shall include accuracy,
compliance with applicable law and regulatory guidance documents, reasonable
sensitivity to potential negative reactions of a regulatory authority,
reasonable sensitivity to commercial information of value to competitors, and
the need to keep investors informed regarding the Requesting Party’s
business.  The Requesting Party shall use commercially reasonable efforts





27



CONFIDENTIAL – FINAL

 

to adopt the reasonable requests of the Reviewing Party with respect to its
Confidential Information and shall restrict the use of the Confidential
Information of the Reviewing Party that is disclosed in Investor Presentations,
under written agreements of confidentiality at least as restrictive as those set
forth in this Agreement.

12.2.3        Any Release not required by Applicable Law and not falling within
Clause 12.2.2 shall require the consent of the other Party, not to be
unreasonably withheld, conditioned or delayed.

12.2.4        Notwithstanding the foregoing, (a) Adaptimmune retains the right
to issue any Release, without consent of Alpine, relating solely to the
Adaptimmune Platform Technology and not including any of the Confidential
Information of Alpine, and (b) Alpine retains the right to issue any Release,
without consent of Adaptimmune, relating solely to the Alpine Platform
Technology and not a specific TIP or SIP included within a Product, or any of
the Confidential Information of Adaptimmune.

12.3      Publications.  Notwithstanding Clause 12.2, both Parties recognise
that the publication or disclosure of scientific papers, presentations,
abstracts or any other written or oral presentations regarding results of and
other information regarding the Products may be beneficial to both Parties,
provided that such publications or presentations are subject to reasonable
controls to protect Confidential Information, the patentability of inventions
and other commercial considerations.  Accordingly, the following shall apply:

12.3.1        Any proposed paper, presentation, or other public disclosure
regarding any Product or Research Program (“Publication”) by either Party
(“Publishing Party”) shall be provided to the other Party (“Non-Publishing
Party”) for review.  The Non-Publishing Party shall review such proposed
Publication within twenty (20) calendar days of receipt and may comment on
and/or object to any content of the proposed Publication.

12.3.2        The Parties shall work together to resolve any comments and
objections of the Non-Publishing Party on a timely basis and neither Party shall
unreasonably withhold its consent to any proposed Publication, save that (a) a
Non-Publishing Party may request deletion of any of its Confidential Information
from any such proposed Publication, and (b) upon a Non-Publishing Party request,
the Publishing Party shall delay such proposed Publication for maximum of sixty
(60) days to permit such Non-Publishing Party to obtain patent protection for
any of its Confidential Information.

12.3.3        [***].

12.4      No Use of Names.  Except as expressly provided herein, no right,
express or implied, is granted by the Agreement to from either Party to the
other Party use in any manner the name of any other trade name, symbol, logo or
trademark of such Party or its Affiliates, in connection with the performance of
this Agreement.

13.        REPRESENTATIONS

13.1      Mutual Representations and Warranties.  Each Party represents and
warrants to the other Party that as of the Effective Date:

13.1.1        it is validly organized under the laws of its jurisdiction of
incorporation;

13.1.2        it has obtained all necessary consents, approvals and
authorizations of all governmental authorities and other persons or entities
required to be obtained by it in connection with this Agreement;

13.1.3        the execution, delivery and performance of this Agreement have
been duly authorised by all necessary corporate action on its part;





28



CONFIDENTIAL – FINAL

 

13.1.4        it has the legal right and power to enter into this Agreement and
to fully perform its obligations hereunder;

13.1.5        the performance of its obligations under this Agreement will not
conflict with such Party’s charter or incorporation documents or any Third-Party
agreement, contract or other arrangement to which such Party is a party;

13.1.6        it will comply with all Applicable Laws in the performance of this
Agreement;

13.1.7        it has not received any written letter threatening infringement or
alleging any infringement in relation to any of its Background IP that to its
actual knowledge will be required for performance of any Research Program, and
it has no actual knowledge that its Background IP infringes the rights of any
Third Party or has been misappropriated by any Third Party;

13.1.8        it will not use in the performance of this Agreement any person or
personnel (whether directly or through a subcontractor) that has been debarred
or otherwise prevented or restricted from performing any clinical research or
has been convicted of any offence related to any Clinical Trial in any
jurisdiction or otherwise prevented from performing any Clinical Trial by any
Regulatory Authority; and

13.1.9        it has the legal right and power to extend the rights and licenses
granted to the other Party hereunder.

13.2      Alpine represents and warrants that the list of Patents set out in
Exhibit 6 is a complete and accurate list of the Patents Covering the Alpine
Platform Technology within the Alpine Licensed IP as at the Effective Date and
that it is the owner of such Patents.

13.3      Disclaimers.  EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO
PATENTS, KNOW-HOW, MATERIALS OR CONFIDENTIAL INFORMATION SUPPLIED BY IT TO THE
OTHER PARTY HEREUNDER, AND EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NONINFRINGEMENT.  IN PARTICULAR, BOTH PARTIES ACCEPT THAT, GIVEN THE
NATURE OF THE PRODUCTS BEING GENERATED UNDER THIS AGREEMENT, THERE CAN BE NO
GUARANTEE THAT ANY PRODUCT CAN BE SUCCESSFULLY GENERATED OR THAT IF GENERATED,
THE PRODUCT WILL BE CAPABLE OF OBTAINING REGULATORY APPROVAL.

14.        INDEMNIFICATION

14.1      Indemnification by Adaptimmune.  Subject to Clause 14.3, Adaptimmune
shall indemnify, defend and hold Alpine, its Affiliates and their respective
directors, officers, and employees and the successors and assigns of any of the
foregoing (collectively, “Alpine Indemnitees”) harmless from and against any and
all liabilities, damages, settlements, penalties, fines, costs or expenses
(including reasonable attorneys' fees and other reasonable expenses of
litigation) (collectively, “Loss” or “Losses”) to the extent arising out of or
in connection with any Third-Party claims, suits, actions, demands or judgments
(“Third-Party Claims”) resulting from (a) the negligence or wilful misconduct of
Adaptimmune or its Affiliates, Sublicensees or any of their subcontractors; (b)
any violation of Applicable Laws by Adaptimmune or its Affiliates, Sublicensees
or any of their subcontractors; (c) any breach of this Agreement, including any
breach of the warranties under Article 13, by Adaptimmune or its Affiliates
Sublicensees or any of their subcontractors; and (d) the clinical development,
manufacture or commercialization of any Product following exercise of the
relevant Option therefor; except, in each case, to the extent such Third-Party
Claim results from any activities for which Alpine is obligated to indemnify the
Adaptimmune Indemnitees under Clause 14.2.

14.2      Indemnification by Alpine.  Subject to Clause 14.3, Alpine shall
indemnify, defend and hold Adaptimmune, its Affiliates and their respective
directors, officers, and employees and the





29



CONFIDENTIAL – FINAL

 

successors and assigns of any of the foregoing (collectively, “Adaptimmune
Indemnitees”) harmless from and against any and all Losses to the extent arising
out of or in connection with any Third-Party Claims resulting from (a) the
negligence or wilful misconduct of Alpine or its Affiliates, Sublicensees or
subcontractors; and (b) any violation of Applicable Laws by Alpine or its
Affiliates, Sublicensees or subcontractors; and (c) any breach of this
Agreement, including any breach of the warranties under Article 13, by Alpine or
its Affiliates, Sublicensees or any of their subcontractors; except, in each
case, to the extent such Third-Party Claim results from any activities for which
Adaptimmune is obligated to indemnify the Alpine Indemnitees under Clause 14.1.

14.3      Procedure.  If a Party intends to claim indemnification under this
Agreement (the “Indemnitee”), it shall promptly notify the other Party (the
“Indemnitor”) in writing of such alleged Loss and the Third Party Claim.  The
Indemnitor shall have the right to control the defense thereof with counsel of
its choice as long as such counsel is reasonably acceptable to Indemnitee.  Any
Indemnitee shall have the right to retain its own counsel at its own expense for
any reason in connection with such Third Party Claim, provided, however, that if
the Indemnitee shall have reasonably concluded, based upon a written opinion
from outside legal counsel, that there is a conflict of interest between the
Indemnitor and the Indemnitee in the defense of such action, the Indemnitor
shall pay the fees and expenses of a separate counsel to represent the
Indemnitee in relation to such Third Party Claim.  The Indemnitee, its employees
and agents, shall reasonably cooperate with the Indemnitor and its legal
representatives in the investigation of any Third-Party Claims covered by this
Agreement.  The obligations of this Article 14 shall not apply to any settlement
of any Third-Party Claims if such settlement is effected without the consent of
both Parties, which shall not be unreasonably withheld or delayed.  The failure
to deliver written notice to the Indemnitor within a reasonable time after the
commencement of any such action shall not relieve the Indemnitor of any
obligation to the Indemnitee under this Clause 14.3, except if such failure is
prejudicial to the Indemnitor’s ability to defend such action.  It is understood
that only Alpine and Adaptimmune may claim indemnity under this Agreement (on
its own behalf or on behalf of its Indemnitees), and other parties may not
directly claim indemnity hereunder.

14.4      Insurance.

14.4.1        Insurance Coverage.  Each Party shall obtain and maintain
comprehensive general liability insurance customary in the industry for
companies of similar size conducting similar business and developing similar
products as those of the Parties under this Agreement.

14.4.2        Evidence of Insurance.  No earlier than thirty (30) days after
signing this Agreement, each Party shall provide, upon request therefor, the
other Party with its certificate of insurance evidencing the insurance coverage
set forth in Clause 14.4.1.

14.5      Limitation of Damages.  NEITHER PARTY HERETO WILL BE LIABLE FOR
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, OR PUNITIVE DAMAGES,
INCLUDING LOST PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT, REGARDLESS
OF ANY NOTICE OF SUCH DAMAGES, EXCEPT IN RESPECT OF ANY BREACH OF (1) A PARTY’S
OBLIGATIONS UNDER ARTICLE 10 OR 11, OR (2) INDEMNIFICATION OBLIGATIONS UNDER
THIS ARTICLE 14 FOR THIRD-PARTY CLAIMS.  FOR THE AVOIDANCE OF DOUBT, NOTHING IN
THIS CLAUSE SHALL LIMIT OR EXCLUDE ANY LIABILITY TO A THIRD PARTY FOR FRAUD BY
ANY PARTY OR ANY LIABILITY ARISING AS A RESULT OF PERSONAL INJURY OR DEATH
CAUSED BY NEGLIGENCE OF ANY PARTY.  NOTHING IN THIS CLAUSE 14.5 SHALL LIMIT
EITHER PARTY’S RIGHT TO PURSUE AND OBTAIN EQUITABLE RELIEF.

15.         TERM AND TERMINATION

15.1      Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless sooner terminated as provided in this Article 15,
shall continue in full force and effect:





30



CONFIDENTIAL – FINAL

 

15.1.1        on a Research Program-by-Research Program basis, until the
expiration of the Option Period for such Research Program, where the Option is
not exercised therefor, or

15.1.2        following the effective date of any Exclusive License with respect
to a Research Program, on a country-by-country and Product-by-Product basis,
[***].

15.2      Termination by Either Party for Material Breach.  Either Party may
terminate this Agreement (i) in its entirety, (ii) with respect to any Exclusive
License granted by such Party, (iii) with respect to a given Research Program,
or (iv) on a country-by-country basis, by written notice delivered to the other
Party for any material breach of this Agreement by the other Party if such
material breach is not cured within ninety (90) days (thirty (30) days for
payment defaults) after the breaching Party receives written notice of such
breach from the nonbreaching Party describing such breach and demanding its
cure; provided, that if such breach is not capable of being cured within such
ninety (90)-day (or thirty (30)-day) period, the cure period shall be extended
for such amount of time that the Parties may agree in writing is reasonably
necessary to cure such breach, so long as (1) the breaching Party is making
Commercially Reasonable Efforts to do so, and (2) the Parties agree on an
extension within such ninety (90)-day (or thirty (30)-day) period.  For clarity,
this Agreement may be terminated in its entirety under this Clause 15.2 only if
the material breach affects the fundamental purpose of this
Agreement.  Notwithstanding anything to the contrary herein, if the allegedly
breaching Party in good faith either disputes (a) whether a breach is material
or has occurred or (b) the alleged failure to cure or remedy such material
breach, and provides written notice of that dispute to the other Party within
the above time periods, then the matter will be addressed under the dispute
resolution provisions in Article 16 and the notifying Party may not so terminate
this Agreement until it has been determined under Article 16 that the allegedly
breaching Party is in material breach of this Agreement, and such breaching
Party further fails to cure such breach within ninety (90) days (or such longer
period as determined by the arbiter of such dispute resolution) after the
conclusion of that dispute resolution procedure.

15.3      Termination by Either Party for Insolvency or Bankruptcy.  Either
Party may terminate this Agreement effective ten (10) business days after
delivery of written notice to the other Party upon the liquidation, dissolution,
winding‑up, insolvency, bankruptcy, or filing of any petition therefor,
appointment of a receiver, custodian or trustee, or any other similar
proceeding, by or of the other Party where such petition, appointment or similar
proceeding is not dismissed or vacated within ninety (90) calendar days.  All
rights and licenses granted pursuant to this Agreement are, for purposes of
Clause 365(n) of Title 11 of the United States Code or any foreign equivalents
thereof (“Title 11”), licenses of rights to “intellectual property” as defined
in Title 11.  Each Party in its capacity as a licensor hereunder agrees that, in
the event of the commencement of bankruptcy proceedings by or against such
bankrupt Party under Title 11, (a) the other Party, in its capacity as a
licensee of rights under this Agreement, shall retain and may fully exercise all
of such licensed rights under this Agreement (including as provided in this
Clause 15.3) and all of its rights and elections under Title 11, and (b) the
other (licensee) Party shall be entitled to a complete duplicate of all
embodiments of such intellectual property, and such embodiments, if not already
in its possession, shall be promptly delivered to the other (licensee) Party (i)
upon any such commencement of a bankruptcy proceeding, unless the bankrupt Party
elects to continue to perform all of its obligations under this Agreement, or
(ii) if not delivered under (i), immediately upon the rejection of this
Agreement by or on behalf of the bankrupt Party.

15.4      [***]

15.5      Termination by either Party for Patent challenge.  Either Party may
terminate any Exclusive License under which a license has been granted to the
other Party to use any of such Party’s Licensed IP, if the other Party or its
Affiliates commences proceedings (whether before a regulatory or administrative
body or a court) anywhere in the world, or voluntarily assists any Third Party
in commencing or participating in such proceedings (whether before a regulatory
or administrative body or a court) alleging that any claim in any Patent within
such Licensed IP that is licensed to the other Party by such Party (including
the Adaptimmune Background IP or Alpine Background IP, as applicable) is
invalid, unenforceable or otherwise not patentable, and such proceedings are not
withdrawn within thirty (30) days after receipt of a written notice to
withdraw.  Notwithstanding the foregoing, a license-granting Party shall have no
right to





31



CONFIDENTIAL – FINAL

 

terminate any Exclusive License pursuant to this Clause 15.5 if any proceedings
are brought as a defense (including an affirmative defense) in relation to a
claim of infringement brought against the other Party or its Affiliates.

15.6      Accrued Rights and Obligations.  Expiration or termination of this
Agreement in its entirety, or with respect to a particular Exclusive License, a
given Research Program, or a given country for any reason, shall not release
either Party hereto from any liability which, as of the effective date of such
expiration or termination, had already accrued to the other Party or which is
attributable to a period prior to such termination, nor preclude either Party
from pursuing any rights and remedies it may have hereunder or at law or in
equity which accrued or are based upon any event occurring prior to the
effective date of such expiration or termination.

15.7      Effects of Termination.  The effects of termination set forth in this
Clause 15.7 shall apply either with respect to this Agreement in its entirety or
only with respect to a specific Research Program, Exclusive License or country,
in all cases as applicable.

15.7.1        Termination of Licenses.

(a)    Upon termination of the Agreement in its entirety by either Party, all
licenses and options granted under this Agreement shall terminate as of the
effective date of such termination save as explicitly otherwise provided to
survive termination of this Agreement.  Performance of all Research Programs
shall cease as of effective date of termination.

(b)    Upon termination of any Exclusive License by either Party, such Exclusive
License shall terminate as of the effective date of such termination save as
explicitly otherwise provided to survive termination of this Agreement.  All
other Exclusive Licenses and the remaining terms of this Agreement shall
continue in full force and effect following such termination.

(c)    Upon termination of any Research Program by either Party, such Research
Program and the associated Development License shall terminate as of the
effective date of such termination save as explicitly otherwise provided to
survive termination of this Agreement.  All other Research Programs and
Development Licenses and the remaining terms of this Agreement shall continue in
full force and effect following such termination.  The Option granted under
Clause 6.2 in relation to such Research Program shall terminate as of the
effective date of termination.

(d)    Upon termination of this Agreement in relation to any Product or to any
country, the Exclusive License shall only terminate in relation to such Product
or to such country (save as explicitly otherwise provided to survive
termination) and shall otherwise remain in full force and effect.

15.7.2        Termination of Target Exclusivity.  Upon (a) early termination of
this Agreement in its entirety by Adaptimmune or by Alpine, (b) expiration of
the Option Period with respect to any Research Program without exercise of the
Option, or (c) the early termination of any Exclusive License by either
Adaptimmune or Alpine with respect to one or more countries, the provisions of
Clause 6.4 shall cease to apply to the Program Target that is the subject of
such Research Program(s) or Exclusive License(s) with respect to such terminated
country(ies).

15.7.3        Clinical Trials.  The Parties shall ensure that where the expiry
or any early termination of this Agreement impacts the conduct or completion of
any Clinical Trial under an Exclusive License, that any such Clinical Trial
shall be wound down in accordance with the protocol for such Clinical Trial and
in such a way as to minimize any patient harm and at all times in accordance
with all Applicable Laws.

15.7.4        Return of Confidential Information.

(a)    Following expiry or any early termination of this Agreement, the Party
that has Confidential Information of the other Party shall to the extent
reasonably





32



CONFIDENTIAL – FINAL

 

possible destroy (at such Party’s written request) all such Confidential
Information in its possession as of the effective date of expiration or
termination, with the exception of one copy of such Confidential Information,
which may be retained by the legal department of the Party that received such
Confidential Information solely for purposes of ensuring compliance with
confidentiality obligations, provided that each Party may retain and continue to
use such Confidential Information of the other Party to the extent necessary to
exercise any surviving rights, licenses or obligations under this Agreement or
any obligation under Applicable Laws.  For clarity, the Party owning any
Confidential Information shall at all times be entitled to fully use its
Confidential Information (but not the Confidential Information of the other
Party) for any purpose.

(b)    Following termination of any Exclusive License, the Party that has any
Confidential Information of the other Party which is subject to such Exclusive
License (and which is not required for any ongoing rights or obligations under
this Agreement) shall to the extent reasonably possible destroy (at such Party’s
written request) or put beyond use all such Confidential Information in its
possession as of the effective date of termination (with the exception of one
copy of such Confidential Information, which may be retained by the legal
department of the Party that received such Confidential Information solely for
purposes of ensuring compliance with confidentiality obligations), provided that
each Party may retain and continue to use such Confidential Information of the
other Party to the extent necessary to exercise any surviving rights, licenses
or obligations under this Agreement or any obligation under Applicable
Laws.  For clarity, the Party owning any Confidential Information previously
subject to any Exclusive License shall be entitled to fully use its Confidential
Information (but not the Confidential Information of the other Party) for any
purpose.

(c)    This clause shall not require return or destruction of any Confidential
Information which is held on back-up servers or archive systems, provided such
back-ups have been made as part of the routine business of a Party and such
back-ups are not accessible other than by members of the IT team at such
Party.  Any Confidential Information retained by a Party (but belonging to the
other Party) will continue to be subject to the confidentiality provisions of
this Agreement.

(d)    For clarity, ownership of Confidential Information shall be determined in
accordance with the definition of Confidential Information in Clause 11.1.

15.7.5        Inventory at Termination.  Upon termination of this Agreement or
any Exclusive License, and [***] such termination, Adaptimmune shall have the
right to sell or otherwise dispose of all inventory of Products in all countries
then in its stock and to continue to treat patients (including to manufacture
and supply Products for such patients) who are enrolled in any Clinical Trials
for any Product or who have consented to be enrolled in (or are already enrolled
in) any screening protocol for any Clinical Trial for any Product prior to
termination of this Agreement or such Exclusive License.  Any sales of inventory
of Products will remain subject to payment of Royalty under Clause 8.4, and any
other applicable provisions of this Agreement.  To the extent any continuing
requirement to supply Product exists after such termination, the Parties may
mutually agree that Adaptimmune can continue to supply to fulfil any such
continuing supply requirement.

15.8      Survival.  In addition to any provisions specified in this Agreement
as surviving under the applicable circumstances, the following provisions shall
survive: Articles 9 (with respect to any payments accruing prior to the date of
such termination but not paid as of such time), 11,  13 (with respect to any
claims arising from events occurring prior to the date of such termination), 14,
 15,  16,  17,  18, and 19 and Clauses 3.6.2,  6.7,  8.4 (with respect to
royalties accruing prior to the date of such termination but not paid as of such
time), 10.1,  10.2.3 (which shall apply to all Joint Foreground IP after such
termination), 12.4,  14.1-14.3 (with respect to any claims arising from events
occurring prior to the date of such termination) and 14.5.  In addition to those
provisions specifically referenced in this Clause 15.8, those provisions which
by their





33



CONFIDENTIAL – FINAL

 

nature are intended to survive, as well as any other provisions necessary to
interpret or implement any other surviving provisions (including, to the extent
applicable, the definitions in Article 1), shall survive.

16.        DISPUTE RESOLUTION

16.1      Disputes.  Adaptimmune and Alpine recognize that a dispute,
controversy or claim of any nature whatsoever arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof (each, a “Dispute”),
may from time to time arise during the Term.  Unless otherwise specifically
recited in this Agreement (for example in relation to decision making of the JSC
or JPT), such Disputes between Adaptimmune and Alpine will be resolved as set
out in this Article 16.  In the event of the occurrence of such a Dispute, the
Parties shall first refer such Dispute to their respective Alliance Managers for
attempted resolution by such Alliance Managers within thirty (30) days after
such referral.  If such Dispute is not resolved within such thirty (30) day
period, each of Adaptimmune or Alpine may, by written notice to the other Party,
have such Dispute referred to their respective officers designated below, or
their respective designees, for attempted resolution within thirty (30) days
after such notice is received.  Such designated officers are as follows:

[***]

[***]

In the event the designated officers or their respective designees are not able
to resolve such Dispute within thirty (30) days of such other Party’s receipt of
such written notice, then subject to Clause 16.3, either Party may initiate the
dispute resolution procedures set forth in Clause 16.2.

16.2      Arbitration.

16.2.1        Rules.  Except as otherwise expressly provided in this Agreement
(including under Clause 16.3 with respect to Patent-related matters), the
Parties agree that any Dispute not resolved internally by the Parties pursuant
to Clause 16.1 shall be resolved through binding arbitration conducted by the
International Chamber of Commerce in accordance with the then prevailing Rules
of Arbitration of the International Chamber of Commerce (the “Rules”), except as
specifically modified in this Agreement, applying the substantive law specified
in Clause 19.1.

16.2.2        Arbitrators; Location.  Each Party shall select one (1)
arbitrator, and the two (2) arbitrators so selected shall choose a third
arbitrator.  All three (3) arbitrators shall serve as independent arbitrators
and have at least ten (10) years of (a) dispute resolution experience (including
judicial experience) and/or (b) legal or business experience in the biotech or
pharmaceutical industry.  In any event, at least one (1) arbitrator shall
satisfy the foregoing experience requirement under Clause 16.2.2(b).  If a Party
fails to nominate its arbitrator, or if the Parties’ arbitrators cannot agree on
the third arbitrator, the necessary appointments shall be made in accordance
with the Rules.  Once appointed by a Party, such Party shall have no ex parte
communication with its appointed arbitrator.  The seat, or legal place, of the
arbitration proceedings shall be New York, New York.  The arbitration
proceedings and all pleadings and written evidence shall be in the English
language.  Any written evidence originally in another language shall be
translated into English and accompanied by the original or a true copy thereof.

16.2.3        Procedures; Awards.  Each Party agrees to use reasonable efforts
to make all of its current employees available to the arbitrators, if reasonably
needed, and agrees that the arbitrators may determine any person as
necessary.  The arbitrators shall be instructed and required to render a
written, binding, nonappealable resolution and award on each issue that clearly
states the basis upon which such resolution and award is made.  The written
resolution and award shall be delivered to the Parties as expeditiously as
possible, but in no event more than ninety (90) days





34



CONFIDENTIAL – FINAL

 

after conclusion of the hearing, unless otherwise agreed by the
Parties.  Judgment upon such award may be entered in any competent court or
application may be made to any competent court for judicial acceptance of such
an award and order for enforcement.  Each Party agrees that, notwithstanding any
provision of Applicable Law or of this Agreement, it will not request, and the
arbitrators shall have no authority to award, punitive or exemplary damages
against any Party.  All information disclosed and generated in the course of
such arbitration proceeding shall be treated as Confidential Information by each
of the Parties pursuant to the terms and conditions set forth in Article 11.

16.2.4        Costs.  The prevailing Party, as determined by the arbitrators,
shall be entitled to (a) its share of fees and expenses of the arbitrators and
(b) its reasonable attorneys’ fees and associated costs and expenses.  In
determining which Party “prevailed,” the arbitrators shall consider (i) the
significance, including the financial impact, of the claims prevailed upon and
(ii) the scope of claims prevailed upon, in comparison to the total scope of the
claims at issue.  If the arbitrators determine that, given the scope of the
arbitration, neither Party “prevailed,” the arbitrators shall order that the
Parties (1) share equally the fees and expenses of the arbitrators and (2) bear
their own attorneys’ fees and associated costs and expenses.

16.2.5        Interim Equitable Relief.  Notwithstanding anything to the
contrary in this Clause 16.2, in the event that a Party reasonably requires
relief on a more expedited basis than would be possible pursuant to the
procedure set forth in this Article 16, such Party may seek a temporary
injunction or other interim equitable relief in a court of competent
jurisdiction pending the ability of the arbitrators to review the decision under
this Clause 16.2.  Such court shall have no jurisdiction or ability to resolve
Disputes beyond the specific issue of temporary injunction or other interim
equitable relief.

16.2.6        Protective Orders; Arbitrability.  At the request of either Party,
the arbitrators shall enter an appropriate protective order to maintain the
confidentiality of information produced or exchanged in the course of the
arbitration proceedings.  The arbitrators shall have the power to decide all
questions of arbitrability.

16.3      Subject Matter Exclusions.  Notwithstanding the provisions of Clause
16.2, any Dispute not resolved internally by the Parties pursuant to Clause 16.1
that involves the validity or infringement of a Patent shall be brought before
an appropriate regulatory or administrative body in the country in which such
Patent is granted or applied for, and the Parties hereby consent to the
jurisdiction and venue of such courts and bodies.

16.4      Continued Performance.  Provided that this Agreement has not
terminated, the Parties agree to continue performing under this Agreement in
accordance with its provisions, pending the final resolution of any Dispute.

17.        ANTIBRIBERY

17.1      Antibribery.

 

17.1.1        “Anticorruption Laws” means all anticorruption and antibribery
laws and regulations, including the US Foreign Corrupt Practices Act of 1977, as
amended, and the United Kingdom Bribery Act 2010, as amended, and any other
applicable anticorruption laws and laws for the prevention of fraud,
racketeering, money laundering or terrorism.

17.1.2        “Government Official” means any person employed by or acting on
behalf of a government, government-controlled entity or public international
organization; any political party, party official or candidate; any person who
holds or performs the duties of an appointment, office or position created by
custom or convention; and





35



CONFIDENTIAL – FINAL

 

any person who holds himself out to be the authorised intermediary of any of the
foregoing.

17.1.3        The Parties agree, on behalf of themselves and their respective
officers, directors and employees, that in connection with this Agreement, it
shall not directly or indirectly pay, offer or promise to pay, or authorise the
payment of any money, or give, offer or promise to give, or authorise the giving
of anything else of value, to (i) any Government Official in order to influence
official action; (ii) any person (whether or not a Government Official) (a) to
influence such person to act in breach of a duty of good faith, impartiality or
trust, (b) to reward such person for acting improperly, or (c) where such person
would be acting improperly by receiving the money or other thing of value; (iii)
any other person while knowing or having reason to know that all or any portion
of the money or other thing of value will be paid, offered, promised or given
to, or will otherwise benefit a Government Official in order to influence
official action for or against any party in connection with the matters that are
the subject of this agreement; or (iv) any person to reward that person for
acting improperly or to induce that person to act improperly.

17.1.4        The Parties agree, on behalf of themselves and their respective
officers, directors and employees that work in connection with this Agreement
that they shall not, directly or indirectly, solicit, receive or agree to accept
any payment of money or anything else of value in violation of the
Anticorruption Laws.  In connection with the performance of the services
hereunder, the Parties undertake to comply with the Anticorruption Laws and
shall not take any action that will, or would reasonably be expected to, cause
it to be in violation of any such laws to the extent applicable to either Party.

17.1.5        Each Party shall promptly provide the other Party with written
notice of (i) becoming aware of any breach or violation by the relevant Party or
its subcontractors or its or their respective officers, directors, employees, of
any of the representation, warranty or undertaking set forth in this Clause 17.1
or (ii) upon receiving a formal notification that it is the target of a formal
investigation by any governmental authority for any breach of Anticorruption
Laws in connection with the performance of this Agreement.

18.        DATA PROTECTION

18.1      The Parties agree to comply with all applicable national and
international laws, regulations and guidelines relating to the protection and
processing of personal data and person identifiable information and as further
set out in Exhibit 3.

19.        MISCELLANEOUS

19.1      Applicable Law.  This Agreement (including the arbitration provisions
of Article 16) shall be governed by and interpreted in accordance with the laws
of New York, without reference to the principles of conflicts of laws.  The
United Nations Convention on Contracts for the International Sale of Goods shall
not apply to the transactions contemplated by this Agreement.

19.2      Notices.  Except as otherwise expressly provided in the Agreement, any
notice required under this Agreement shall be in writing and shall specifically
refer to this Agreement.  Notices shall be sent via one of the following means
and will be effective (a) on the date of delivery, if delivered in person; or
(b) on the date of receipt, if sent by private express courier or by first class
certified mail, return receipt requested.  Notices shall be sent to the other
Party at the addresses set forth below.  Either Party may change its addresses
for purposes of this Clause 19.2 by sending written notice to the other Party.





36



CONFIDENTIAL – FINAL

 

If to Alpine:                     [***]

[***]

[***]

[***]

[***]

 

If to Adaptimmune:        [***]

[***]

[***]

[***]

[***]

19.3      Assignment.  Neither Party may assign or otherwise transfer, in whole
or in part, this Agreement without the prior written consent of the nonassigning
Party, such approval not to be unreasonably withheld, conditioned or
delayed.  Notwithstanding the foregoing, either Party may assign this Agreement
to (i) an Affiliate or (ii) any purchaser of all or substantially all of the
assets of such Party that relate to the performance of this Agreement, or of all
of its capital stock, or to any successor corporation or entity resulting from
any merger, acquisition or consolidation or re-organization of such party with
or into such corporation or entity, provided that the Party to which this
Agreement is assigned expressly agrees in writing to assume and be bound by all
obligations of the assigning Party under this Agreement.  Subject to the
foregoing, this Agreement will benefit and bind the Parties’ successors and
permitted assigns.  Any assignment not in accordance with this Clause 19.3 shall
be null and void.  It is understood and agreed that the intellectual property
rights of any Third Party that becomes an Affiliate of a Party as a result of
any Change of Control of such Party and (a) existing immediately prior to the
consummation of such Change of Control or (b) developed independent of this
Agreement, shall not be included in the intellectual property licensed hereunder
by the Party undergoing such Change of Control.

19.4      Independent Contractors.  The Parties hereto are independent
contractors and nothing contained in this Agreement shall be deemed or construed
to create a partnership, joint venture, employment, franchise, agency or
fiduciary relationship between the Parties.

19.5      Entire Agreement.  Except to the extent expressly provided herein,
this Agreement constitutes the entire agreement between the Parties relating to
the subject matter of this Agreement and supersedes all previous oral and
written communications between the Parties with respect to the subject matter of
this Agreement.  Each Party confirms that in entering into this Agreement, it
has not relied on any representation or statement from the other Party that is
not explicitly stated as a warranty or representation under this
Agreement.  Nothing in this Clause 19.5 shall exclude any liability for fraud or
fraudulent misrepresentation or exclude any remedy for such.

19.6      Amendment; Waiver.  Except as otherwise expressly provided herein, no
alteration of or modification to this Agreement shall be effective unless made
in writing and executed by an authorised representative of both Parties.  No
course of dealing or failing of either Party to strictly enforce any term, right
or condition of this Agreement in any instance shall be construed as a general
waiver or relinquishment of such term, right or condition.  The observance of
any provision of this Agreement may be waived (either generally or any given
instance and either retroactively or prospectively) only with the written
consent of the Party granting such waiver.

19.7      Further Assurance.  Each Party shall, and shall use all Commercially
Reasonable Efforts to procure that any necessary Third Party to, promptly
execute and deliver such further documents and do such further acts as may be
required or appropriate for the purpose of carrying out the purpose of and
giving full effect to this Agreement.

19.8      Severability.  The Parties do not intend to violate any public policy
or statutory or common law.  However, if any sentence, paragraph, section,
clause or combination or part thereof of this Agreement is in violation of any
law or is found to be otherwise unenforceable, such sentence, paragraph,
section, clause or combination or part of the same shall be deleted and the
remainder of this Agreement shall remain binding, provided that such deletion
does not alter the basic purpose and structure of this Agreement.





37



CONFIDENTIAL – FINAL

 

19.9      No Third-Party Rights.  The Parties do not intend that any term of
this Agreement should be enforceable by any person who is not a Party.

19.10    Interpretation.  The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement.  Unless context otherwise
clearly requires, whenever used in this Agreement, (a) the words “include” or
“including” shall be construed as incorporating “but not limited to” or “without
limitation”; (b) the words “hereof,” “herein,” “hereby” and derivative or
similar words refer to this Agreement, including the Exhibits; (c) the word
“law” or “laws” means any applicable, legally binding statute, ordinance,
resolution, regulation, code, guideline, rule, order, decree, judgment,
injunction, mandate or other legally binding requirement of a governmental
authority (including a court, tribunal, agency, legislative body or other
instrumentality of any (i) government or country or territory, (ii) any state,
province, county, city or other political subdivision thereof, or (iii) any
supranational body); (d) all references to the word “will” are interchangeable
with the word “shall” and shall be understood to be imperative or mandatory in
nature; (e) the singular shall include the plural and vice versa; and (f) the
word “or” has the inclusive meaning represented by the phrase “and/or”.  All
references to days, months, quarters or years are references to calendar days,
calendar months, calendar quarters, or calendar years.

19.11    Other Activities.  The Parties acknowledge that each of them may now or
in the future engage in research, manufacturing, development or
commercialisation activities that utilize technologies similar to or involve
therapies or pharmaceutical products competitive with those contemplated by this
Agreement.  Neither Party shall be prevented from using any publicly available
research results or other information (including any publicly available
information of the other Party) to the same extent as Third Parties generally
are legally permitted to do so.  Each Party agrees to inform its key personnel
assigned to perform activities hereunder of the limitations on use of
Confidential Information contained in this Agreement, instruct such personnel to
comply with such restrictions, and where appropriate, impose firewalls or other
appropriate measures to minimize the potential for misuse of
information.  However, each Party has limited resources, and as a result it is
anticipated that personnel assigned to activities hereunder may also participate
in other activities that may utilize technologies similar to or involve
therapies or pharmaceutical products competitive with those contemplated by this
Agreement.  In particular, it is anticipated that personnel in sales, marketing,
clinical and regulatory functions, regardless of level, will participate in
multiple programs and that management personnel will by nature of their
leadership positions participate in multiple programs.

19.12    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  For purposes hereof, a
facsimile copy, or email with attached pdf copy, of this Agreement, including
the signature pages hereto, will be deemed to be an original.

[Signature page follows – the rest of this page intentionally left blank.]

 

 



38



CONFIDENTIAL – FINAL

 

IN WITNESS WHEREOF, duly authorised representatives of the Parties have executed
this Agreement as of the Effective Date.

 

ADAPTIMMUNE LIMITED

 

 

 

By:

/s/ Helen Tayton-Martin

 

Name:

Helen Tayton-Martin

 

Title:

CBO

 

 

 

 

 

AIS OPERATING CO., INC.

 

f/k/a Alpine Immune Sciences, Inc.

 

 

 

By:

/s/ Paul Rickey

 

Name:

Paul Rickey

 

Title:

CFO

 

 

 



 



 

 

EXHIBIT 1 – Initial Research Programs

THIS PAGE AND THE FOLLOWING 12 PAGES OF THIS EXHIBIT HAVE BEEN OMITTED because
THEY ARE both (i) not material and (ii) would be competitively harmful if
publicly disclosed

 

[***]

 





 



 

 

EXHIBIT 2 – Payments

Upfront Payments

Upfront Payment for grant of option for the Initial Research Programs

     In consideration of the grant of the Option to Adaptimmune for an
Exclusive License in relation to the two Initial Research Programs, Adaptimmune
will pay to Alpine an upfront sum of two million US dollars (US$2,000,000).

Upfront Payments due on Acceptance of Targets for Other Research Programs

     With respect to each Other Research Program, upon Acceptance of any Other
Research Target and mutual agreement by the Parties with respect to the Research
Plan for such Other Research Program, Adaptimmune will pay [***].

     The maximum upfront payments applicable to Other Research Programs will be
[***].

Total upfront payments

The total upfront payments payable by Adaptimmune under this Exhibit 2 will not
exceed [***].

 

Milestones

The following Milestones shall be payable by Adaptimmune to Alpine in accordance
with clause 8.3 of this Agreement.

 

 

 

 

Milestone Event

Milestone payable for
first Product developed
from first Research
Program to achieve such
event *

Milestone payable for first
Product developed from
second and subsequent
Research Programs to
achieve such event

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Total Milestones per Research Program

[***]

[***]

 

 

     *Note – Payment of Milestones under first column of table above will only
apply to the first Research Program under which a Product reaches the first
Milestone Event.  For example, where multiple Research Programs are ongoing at
the same time, the first column of Milestones will be payable upon the
achievement of the respective Milestone events by the first Research Program
under which a patient is dosed with a Product from such Research Program
[***].  For clarity, the relative start dates of the Research Programs are
irrelevant to determining which column of Milestones is applicable to which
Research Program.

     ** Note – [***]

 





 



 

 

EXHIBIT 3 – DATA PROTECTION

1.1        In this Exhibit:

(a)      Adaptimmune is the Controller and Alpine is the Processor; and

(b)      the types of Personal Data and categories of Data Subject which will be
processed, the nature and purpose of that processing and the duration of that
processing are as set out below:

(i)       Personal Data capable of identifying any of Controller’s employees,
contractors or other individuals working for or on behalf of Controller.

(c)      Data Protection Legislation in this Exhibit refers to all applicable
privacy and data protection laws including the General Data Protection
Legislation ((EU) 2016/679) (GDPR) and any applicable national implementing
laws, regulations and secondary legislation in England and Wales relating to the
processing of personal data and the privacy of electronic communications, as
amended, replaced or updated from time to time, including the Privacy and
Electronic Communications (EC Directive) Regulations 2003 (SI 2003/2426)
(Privacy Regulations) as amended by the Privacy and Electronic Communications
(EC Directive) (Amendment) Regulations 2011 (SI 2011/1208), the Privacy and
Electronic Communications (EC Directive) (Amendment) Regulations 2015 (SI
2015/355) and the Privacy and Electronic Communications (EC Directive)
(Amendment) Regulations 2016 (SI 2016/524).

(d)      Personal Data and Data Subject shall have the meanings given to them
under the Data Protection Legislation.

1.2        In relation to the processing of Personal Data, Processor shall:

(a)      only process Personal Data in accordance with the Controller's written
instructions from time to time (which may be specific instructions or standing
instructions of general application in relation to the performance of a Research
Program or this Agreement, whether set out in this Agreement or otherwise
notified to the Processor, unless such processing is required by any law (other
than contract law) to which the Processor is subject, in which case the
Processor shall (to the extent permitted by law) inform the Controller of that
legal requirement before carrying out the processing;

(b)      immediately notify the Controller if it considers that the Controller's
instructions are in breach of the GDPR or other EU member state laws; and

(c)      keep a written record of all such processing activities.

1.3        In relation to the security and confidentiality of the Personal Data,
Processor shall:

(a)      ensure that it has in place appropriate technical and organisational
measures to ensure a level of security for the Personal Data which is
appropriate to the risks to individuals that may result from the accidental or
unlawful destruction, loss, alteration, unauthorised disclosure of, or access to
the Personal Data;

(b)      in addition to the confidentiality obligations in Article 11 of this
Agreement:





 



 

 

(i)       ensure that only those of the Processor's personnel who need to have
access to the Personal Data are granted access to such data and only for the
purposes of the performance of this Agreement and all of the Processor's
personnel required to access the Personal Data are informed of the confidential
nature of the Personal Data, comply with the obligations set out in this
Exhibit, and are bound by appropriate confidentiality obligations when accessing
the Personal Data; and

(ii)       not publish, disclose or divulge any of the Personal Data to any
third party (including for the avoidance of doubt the Data Subject itself)
unless directed to do so in writing by the Controller;

(c)      not modify, amend or alter the contents of the Personal Data unless
specifically authorised in writing by the Controller.

1.4        If the Processor becomes aware of a Personal Data breach, it shall
notify the Controller without undue delay on becoming of aware of such a breach.

1.5        The Processor shall notify the Controller within five Business Days
upon receiving the following:

(a)      a request from a Data Subject to have access to that person's Personal
Data; or

(b)      a complaint or request relating to the Controller's obligations under
the Data Protection Legislation; or

(c)      any other communication relating directly or indirectly to the
processing of any Personal Data in connection with this Agreement.

1.6        The Processor shall provide the Controller with full co-operation and
assistance in order to enable the Controller to comply with its obligations
under the Data Protection Legislation in relation to:

(a)      the Controller's obligations in relation to responding to Data Subject
requests;

(b)      the security of the Personal Data;

(c)      notifying Personal Data breaches to the relevant supervisory authority;

(d)      communicating personal data breaches to the Data Subject; and

(e)      impact assessments and related consultations with supervisory
authorities or regulators.

1.7        The Processor shall:

(a)      make available to the Controller all information that the Controller
requests from time to time to enable the Controller to verify that the Processor
is in compliance with its obligations in this Exhibit; and

(b)      permit the Controller or its external advisers to inspect and audit the
Processor’s data processing activities and those of its agents, subsidiaries and
Subcontractors (to the extent the Processor is reasonably able to procure such
third-party access).





 



 

 

1.8        The Processor shall not engage or authorise a subcontractor to
process the Personal Data unless:

(i)       it has obtained the prior written consent of the Controller (which may
be granted or withheld in the Controller's sole discretion) before transferring
the Personal Data to any Subcontractors in connection with the provision of the
Services; and

(ii)       the Subcontractor has either entered into a direct contract with the
Controller or a contract with the Processor which incorporates the provisions
equivalent to those in this agreement in relation to confidentiality, data
protection and security

1.9        In relation to transfers of Personal Data to areas outside the
European Economic Area (EEA) in addition to initial transfer of Personal Data
from Controller to Processor:

(a)      the Processor shall not transfer any Personal Data outside the EEA
without the Controller’s prior written consent; and

(b)      if the Controller consents to any transfers pursuant to preceding
clause, the Processor shall ensure that the following conditions are met in
relation to such transfers:

(i)       the Processor complies with its obligations under the Data Protection
Legislation by ensuring that there is an adequate level of protection to any
Personal Data that is transferred (including as relevant model clauses or
adoption of Privacy Shield as appropriate);

(ii)       that there are appropriate safeguards in place in relation to that
transfer;

(iii)      that Data Subjects have enforceable rights and effective legal
remedies; and

(iv)      that the Processor shall comply with any other reasonable instructions
as notified to it by the Controller in relation to such transfers.

1.10      The Controller acknowledges that the Processor is reliant on the
Controller alone for direction as to the extent the Processor is entitled to use
and process the Personal Data.  The Processor shall be entitled to relief from
liability in circumstances where a Data Subject makes a claim or complaint with
regards to the Processor’s actions to the extent that such actions directly
result from instructions received from the Controller.

1.11      On the expiry or termination of this Agreement, the Processor shall
notify the Controller of the Personal Data that it holds.  Promptly following
such expiry or termination, and unless otherwise instructed in writing by
Controller or continued storage is required by the Processor to comply with
Applicable Laws, the Processor shall securely and permanently destroy all copies
of Personal Data in its possession or control (other than any copy transferred
to the Controller in accordance with Controller’s request).

1.12      The Processor shall, at all times during and after the term of this
Agreement, indemnify the Controller and keep the Controller indemnified against
all losses, damages, costs or expenses and other liabilities (including legal
fees) incurred by, awarded against or agreed to be paid by





 



 

 

the Controller arising from any breach of the Processor’s obligations under this
Exhibit except and to the extent that such liabilities have resulted directly
from the Controller’s instructions.

 





 



 

 

EXHIBIT 4 – GOVERNANCE

1.          Joint Steering Committee.

1.1        Formation and Composition.  As soon as reasonably possible and in any
event within thirty (30) days after the Effective Date, Adaptimmune and Alpine
shall establish a joint steering committee (the “JSC”) to monitor and coordinate
the communication and activities of both Parties under this Agreement.  The JSC
shall be composed of at least three (3) but no more than four (4)
representatives designated by each Party and in each case an equal number of
representatives from each Party.  Representatives must be appropriate for the
tasks then being undertaken and the stage of development or commercialisation
applicable, in terms of their seniority, decision-making authority,
availability, function in their respective organizations, training and
experience.  Each Party may replace its JSC representatives from time to time
upon written notice to the other Party; provided, however, if a Party’s JSC
representative is unable to attend a JSC meeting, such Party may designate an
alternate to attend such JSC meeting by providing notification in writing to the
other Party’s Alliance Manager and following provision of such written
notification the alternate will be entitled to perform the functions of such JSC
representative at such JSC meeting.  The Alliance Managers may attend meetings
of the JSC but shall have no right to vote on any decisions of the JSC.

1.2        JSC Responsibilities.  In addition to its overall responsibility for
monitoring the activities of the Parties under this Agreement, the JSC shall, in
particular:

(a)    work to resolve, through good faith discussions, any dispute, controversy
or claim between the Parties arising during the performance of any Research
Program and related to the matters under the authority of the JSC;

(b)    review any Targets proposed by Adaptimmune for a new Research Program
pursuant to Clause 3.1.3;

(c)    review and approve any material amendments to any Research Program or
Research Plan proposed by the JPT;

(d)    review and approve any criteria (and amendments to such criteria) for the
research and preclinical development of any Product under any Research Program
including criteria required for any Product to proceed to the next phase of
development under any Research Program;

(e)    perform such other functions as may be agreed to by the Parties in
writing, or as specified in this Agreement.

1.3        Decision making for JSC.  Each Party will discuss and attempt to
resolve any potential or evolving disagreement through its respective Alliance
Managers and/or the JPT before it is brought before the JSC for
resolution.  With respect to the responsibilities of the JSC, each Party shall
have one vote on all matters brought before the JSC.  The JSC shall operate as
to matters within its responsibility by unanimous vote.  Each Party shall make
decisions in good faith and shall not take any decisions which would
unreasonably delay the performance of any Research Program.  If the JSC is
unable to achieve a unanimous vote within thirty (30) days of any matter being
brought before the JSC and such matter relates to any Research Program or





 



 

 

any Product (including progression of any Product through the Research Program
and in to Clinical Trials), then such matter may be referred to the President of
Research at Adaptimmune and [***], President and Head of R&D, at Alpine for
resolution.  If the executives are unable to resolve such matter within thirty
(30) days following such matter bring brought forth thereto, [***]

1.4        Any JSC decisions, any decisions of the Party’s senior managers and
Adaptimmune’s final decision-making authority under Paragraph 1.3 above are
subject to the following: (i) neither the JSC, the senior managers nor
Adaptimmune shall have the unilateral or overriding authority to amend or
modify, or waive a Party’s own compliance with, this Agreement including in
relation to the scope or terms of any license to Intellectual Property Rights;
and (ii) neither the JSC, the senior managers nor Adaptimmune will have the
unilateral or overriding authority to amend any Research Program in a way which
would materially increase the cost for the other Party or materially increase
the resources required from the other Party.

2.          Joint Project Team.

2.1        Formation and Composition.  As soon as reasonably possible and in any
event within thirty (30) days after the Effective Date, Adaptimmune and Alpine
shall establish a joint project team (the “JPT”) to monitor and coordinate the
communication and activities of both Parties under all Research Programs.  The
JPT shall be composed of at least two (2) but no more than three (3)
representatives designated by each Party and in each case an equal number of
representatives from each Party.  Representatives must be appropriate for the
tasks then being undertaken and the applicable stage of research, in terms of
their seniority, decision-making authority, availability, function in their
respective organisations, training and experience.  Each Party may replace its
JPT representatives from time to time upon written notice to the Alliance
Manager of the other Party; provided, however, if a Party’s JPT representative
is unable to attend a JPT meeting, such Party may designate an alternate to
attend such JPT meeting by providing notification in writing to the other
Party’s Alliance Manager and following provision of such written notification
the alternate will be entitled to perform the functions of such JPT
representative at such JPT meeting.  The Alliance Managers may attend meetings
of the JPT but shall have no right to vote on any decisions of the JPT.

2.2        JPT Responsibilities for Research Program.  The JPT shall have
overall responsibility for monitoring the activities during each Research
Program.  The JPT shall, in particular:

(a)      work to resolve, through good faith discussions, any dispute,
controversy or claim related to the matters under the authority of the JPT;

(b)      recommend to the JSC any material changes to any Research Program,
including any amendments to any Research Plan;

(c)      monitor performance of each Research Program; and

(d)      review any data arising from any Research Program.

2.3        JPT Decision Making.  With respect to the responsibilities of the
JPT, each Party shall have one vote on all matters brought before the JPT and
the JPT shall operate by unanimous vote.  If the JPT is unable to achieve a
unanimous vote within thirty (30) days of any matter being





 



 

 

brought before the JPT, then such matter may be referred in writing to the JSC
at either Party’s discretion.  Each Party shall make decisions within the JPT in
good faith and on a timely basis; provided that any JPT decisions shall be
subject to the conditions applied to JSC decisions, as set forth in Paragraph
1.3 above.

2.4        Ad-hoc Committees.  The JSC or JPT, as appropriate, may also
authorise the setting up of subcommittees in relation to particular or specific
aspects of any Research Program or other performance of this Agreement.  Such
subcommittees shall act in the same way as the JPT and regularly report in to
the JPT.

3.          Meetings.

3.0        JSC Meetings.  The JSC shall hold meetings in English at such
frequency as determined by the JSC members, but at least once every [***].  Such
JSC meetings may be conducted in person, via teleconference or otherwise, in
each case as agreed by the JSC.  The in-person JSC meetings shall alternate
between Adaptimmune’s facilities in Abingdon, Oxfordshire, England and at
Alpine’s facilities in Seattle, Washington, USA.

3.1        JPT Meetings.  The JPT shall meet once every calendar month at
Adaptimmune’s facilities in Abingdon, Oxfordshire, England, or at Alpine’s
facilities in Seattle, Washington, USA, or via teleconference or otherwise, in
each case as agreed by the JPT.  Where possible, meetings will be held by
telephone conference.  Where necessary, for example to resolve any dispute or to
agree upon changes to any Research Program, as applicable, the JPT shall meet
more frequently.

3.2        Meeting Agendas and Minutes.  Not later than [***] after each of the
JSC or JPT as applicable, are formed, the respective committees shall each hold
an organizational meeting by videoconference or teleconference to establish
their respective operating procedures, including establishment of agendas, and
preparation and approvals of minutes.  The Parties shall alternate
responsibility for taking the meeting minutes; provided that Alpine shall be
responsible for taking the meeting minutes at the first meeting of each
committee or team.  Meeting minutes shall be sent to both Parties promptly (and
in any event within fourteen (14) days) after a meeting for review, comment and
approval by each Party.  Where minutes are not approved by both Parties, the
dispute shall be resolved at the next committee or team meeting.  A decision
that is made at any meeting shall be recorded in meeting minutes.

3.3        General.  Employees of each Party, other than its nominated committee
or team representatives, may attend meetings of the JSC and JPT as nonvoting
participants with fifteen (15) days’ prior written notice to the JSC and JPT
members, as applicable, of the other Party.  Each Party shall be responsible for
all of its own expenses of participating in the JSC or JPT.  In addition each
Party may nominate the same individuals as representatives on multiple
committees.

4.          Dissolution.

4.1        Dissolution of JSC.  The JSC shall dissolve on termination of this
Agreement or completion of all Research Programs, or as mutually agreed to by
the Parties.





 



 

 

4.2        Dissolution of JPT.  The JPT shall automatically dissolve on
Completion of all Research Programs or, if earlier, termination of this
Agreement or all Research Programs, or as mutually agreed by the Parties.

4.3        Dissolution of Ad-hoc subcommittees.  Each Ad-hoc subcommittee will
be deemed dissolved by the Parties on completion of the relevant activity in
relation to which the subcommittee was set up, or as mutually agreed by the
Parties.





 



 

 

Exhibit 5 – Press Release

 

Adaptimmune and Alpine Immune Sciences Announce Collaboration and License
Agreement to Develop Next Generation SPEAR T-Cell Products

 

-  Adaptimmune to license Alpine’s Secreted and Transmembrane Immunomodulatory
Protein technology for use with SPEAR T-cells to enhance antitumor responses -

 

May 14, 2019, Adaptimmune Therapeutics plc, Philadelphia, PA, and Oxfordshire,
UK (Nasdaq:ADAP), a leader in T-cell therapy to treat cancer, and Alpine Immune
Sciences, Inc., Seattle, WA, (NASDAQ:ALPN), a leading immunotherapy company
focused on developing treatments for autoimmune diseases and cancer, today
announced a collaboration and license agreement to develop next-generation SPEAR
T-cell products which incorporate Alpine’s secreted and transmembrane
immunomodulatory protein (termed SIP™ and TIP™) technology. This collaboration
will further enhance Adaptimmune’s efforts to design and develop next-generation
SPEAR T-cell therapies.

 

“SPEAR T-cell therapies have demonstrated clinical promise for the treatment of
solid tumors. Based on knowledge emerging from translational research of
resistance mechanisms, we will start our first next-gen clinical study with
ADP-A2M4 CD8 in the second half of 2019,” said Rafael Amado, Adaptimmune’s
President of R&D. “We are very excited to begin this collaboration with Alpine
which complements our research on next generation SPEAR T-cells. We believe that
Alpine’s platform technology could engage further rapid and flexible
immunomodulatory mechanisms, which would enable the development of future
next-generation SPEAR T-cells with enhanced antitumor potential.”

 

“Our directed evolution platform has successfully generated many unique,
multi-functional protein domains designed to favorably modulate the tumor
microenvironment via validated immune targets,” said Stanford Peng, MD PhD,
Alpine’s President and Head of Research & Development. “We look forward to
working with Adaptimmune to develop next-generation SPEAR T-cell therapies to
achieve improved clinical outcomes.”

 

Alpine and Adaptimmune will collaborate on a specified number of programs to
develop SIP and TIP candidates with tailored affinities and modulatory
activities that may enhance the anti-tumor responses seen with Adaptimmune’s
SPEAR T-cells.

 

For each program, Adaptimmune has an option to take a worldwide exclusive
license for development and commercialization of SPEAR T-cell products
incorporating the developed SIP or TIP candidate for the treatment of cancer.

 

Under the terms of the collaboration agreement, Adaptimmune will provide an
upfront payment and research funding for ongoing programs.  In addition, Alpine
may be eligible for downstream development and commercialization milestones up
to $288M, if all pre-specified milestones for each program are achieved.

 

Alpine will receive low-single digit royalties on worldwide net sales of the
applicable products.

 

About Adaptimmune

Adaptimmune is a clinical-stage biopharmaceutical company focused on the
development of novel cancer immunotherapy products for cancer patients. The
Company’s unique SPEAR (Specific Peptide Enhanced Affinity Receptor) T‑cell
platform enables the engineering of T-cells to target and destroy





 



 

 

cancer across multiple solid tumors. For more information, please visit
http://www.adaptimmune.com.

 

About Alpine Immune Sciences, Inc.

Alpine Immune Sciences, Inc. is committed to leading a new wave of functional
immune therapeutics. Alpine is employing directed evolution to create
potentially powerful multifunctional immunotherapies to improve patients’ lives.
Alpine has two lead programs. The first, ALPN-101 for autoimmune/inflammatory
diseases, is a dual ICOS/CD28 antagonist, engineered to reduce pathogenic immune
responses. The second, ALPN-202 for cancer, is a dual PD-L1/CTLA-4 antagonist
and PD-L1-dependent CD28 costimulator intended to combine checkpoint inhibition
with T cell costimulation – an approach currently absent from approved
checkpoint therapies. Alpine is backed by world-class research and development
capabilities, a highly-productive scientific platform, and a proven management
team. For more information, visit www.alpineimmunesciences.com.

 

Forward-Looking Statements Adaptimmune

This release contains “forward-looking statements” within the meaning of the
Private Securities Litigation Reform Act of 1995 (PSLRA). These forward-looking
statements involve certain risks and uncertainties. Such risks and uncertainties
could cause our actual results to differ materially from those indicated by such
forward-looking statements, and include, without limitation: the success, cost
and timing of our product development activities and clinical trials and our
ability to successfully advance our TCR therapeutic candidates through the
regulatory and commercialization processes. For a further description of the
risks and uncertainties that could cause our actual results to differ materially
from those expressed in these forward-looking statements, as well as risks
relating to our business in general, we refer you to our Quarterly Report on
Form 10-Q filed with the Securities and Exchange Commission (SEC) on May
6, 2019, and our other SEC filings. The forward-looking statements contained in
this press release speak only as of the date the statements were made and we do
not undertake any obligation to update such forward-looking statements to
reflect subsequent events or circumstances.

 

Forward-Looking Statements Alpine

This release contains forward-looking statements within the meaning of Section
27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of
1934 and the Private Securities Litigation Reform Act of 1995. These
forward-looking statements are not based on historical fact and include
statements regarding our platform technology and potential therapies, the
potential future development plans of our and our collaborators’ product
candidates and our and our collaborators’ ability to successfully develop and
achieve milestones in development programs. Forward-looking statements generally
include statements that are predictive in nature and depend upon or refer to
future events or conditions, and include words such as “may,” “will,” “should,”
“would,” “expect,” “plan,” “intend,” and other similar expressions among others.
These forward-looking statements are based on current assumptions that involve
risks, uncertainties and other factors that may cause actual results, events or
developments to be materially different from those expressed or implied by such
forward-looking statements. These risks and uncertainties, many of which are
beyond our control, include, but are not limited to: clinical trials may not
demonstrate safety and efficacy of any of our or our collaborators’ product
candidates; our ongoing discovery and pre-clinical efforts may not yield
additional product candidates; our discovery-stage and pre-clinical programs may
not advance into the clinic or result in approved products; any of our or our
collaborators’ product candidates may fail in development, may not receive
required regulatory approvals, or may be delayed to a point where they are not
commercially viable; we may not achieve additional milestones in our proprietary
or partnered programs; the impact of competition; adverse conditions in the
general domestic and global economic markets; as well as the other risks
identified in our filings with the Securities and Exchange Commission. These
forward-looking statements speak only as of the date hereof and we undertake





 



 

 

no obligation to update forward-looking statements, and readers are cautioned
not to place undue reliance on such forward-looking statements.

 

“Transmembrane Immunomodulatory Protein”, “TIP”, “Secreted Immunomodulatory
Protein”, “SIP”, “Variant Ig Domain”, “vIgD”, and the Alpine logo are registered
trademarks or trademarks of Alpine Immune Sciences, Inc. in various
jurisdictions.

 

Adaptimmune Contacts:

 

Media Relations:

Sébastien Desprez – VP, Communications and Investor Relations

T: +44 1235 430 583

M: +44 7718 453 176

Sebastien.Desprez@adaptimmune.com

 

Investor Relations:

Juli P. Miller, Ph.D. – Senior Director, Investor Relations

T: +1 215 825 9310

M: +1 215 460 8920

Juli.Miller@adaptimmune.com

 

Alpine Contacts:

 

Investor Relations:

Pure Communications

Courtney Dugan, 212-257-6723

cdugan@purecommunications.com

 

Media Relations:

Pure Communications

Jennifer Paganelli, 347-658-8290

jpaganelli@purecommunications.com

 





 



 

 

Exhibit 6 – Alpine Patents

THIS PAGE AND THE FOLLOWING 4 PAGES OF THIS EXHIBIT HAVE BEEN OMITTED because
THEY ARE both (i) not material and (ii) would be competitively harmful if
publicly disclosed

 

[***]

 

 

 

